 

Exhibit 10.1

   

_________________________________________________

 

 

 

 

 

LOAN AGREEMENT

 

 

 

Dated as of July 28, 2015

 

 

Between

 

 

PALMER-MAPLETREE LLC,

as Borrower

 

 

and

 

 

NATIXIS REAL ESTATE CAPITAL LLC,

as Lender

 

 

 

 

 

_________________________________________________

 

 

 



 

 

    

TABLE OF CONTENTS

Page

 



1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1       1.1 Terms and Definitions 1
1.1.1 Key Terms and Definitions 1 1.1.2 Additional Terms and Definitions 1 1.2
Index of Other Definitions 9 1.3 Principles of Construction 9         2. GENERAL
LOAN TERMS 9       2.1 The Loan 9 2.2 Interest; Monthly Payments 9 2.2.1
Generally 9 2.2.2 Default Rate 9 2.2.3 Taxes 9 2.2.4 Requirements of Law 10 2.3
Loan Repayment and Defeasance 11 2.3.1 Repayment 11 2.3.2 Mandatory Prepayments
11 2.3.3 Voluntary Defeasance of the Note 11 2.3.4 Permitted Prepayment 13 2.4
Release of Property 13 2.4.1 Release on Defeasance 13 2.4.2 Release on Payment
in Full 13 2.5 Payments and Computations 13 2.5.1 Making of Payments 13 2.5.2
Computations 14 2.5.3 Late Payment Charge 14           3. CASH MANAGEMENT AND
RESERVES 14       3.1 Cash Management Arrangements 14 3.2 Required Repairs 14
3.2.1 Completion of Required Repairs 14 3.2.2 Required Repairs Reserves 15 3.3
Taxes and Insurance 15 3.4 Capital Expense Reserves 15 3.5 Rollover Reserves 16
3.6 Operating Expense Subaccount 17 3.7 Casualty/Condemnation Subaccount 17 3.8
Security Deposits 17 3.9 Grant of Security Interest; Application of Funds 17
3.10 Property Cash Flow Allocation 18 3.11 Cash Collateral Reserve 18

 



i

 

 

4. REPRESENTATIONS AND WARRANTIES 19       4.1 Organization; Special Purpose 19
4.2 Proceedings; Enforceability 19 4.3 No Conflicts 19 4.4 Litigation 19 4.5
Agreements 19 4.6 Title 19 4.7 No Bankruptcy Filing 20 4.8 Full and Accurate
Disclosure 20 4.9 No Plan Assets 20 4.10 Compliance 21 4.11 Contracts 21 4.12
Federal Reserve Regulations; Investment Company Act 21 4.13 Utilities and Public
Access 21 4.14 Physical Condition 21 4.15 Leases 22 4.16 Fraudulent Transfer 22
4.17 Ownership of Borrower 22 4.18 Management Agreement 22 4.19 Hazardous
Substances 23 4.20 Principal Place of Business 23 4.21 Other Debt 23 4.22
Embargoed Person 23 4.23 Anti-Money Laundering 23         5. COVENANTS 24      
5.1 Existence 24 5.2 Taxes 24 5.3 Repairs; Maintenance and Compliance;
Alterations 24 5.3.1 Repairs; Maintenance and Compliance 24 5.3.2 Alterations 25
5.4 Performance of Other Agreements 25 5.5 Cooperate in Legal Proceedings 25 5.6
Further Assurances 25 5.7 Environmental Matters 26 5.7.1 Hazardous Substances 26
5.7.2 Environmental Monitoring 26 5.8 Title to the Property; Liens 27 5.9 Leases
27 5.9.1 Generally 27 5.9.2 Material Leases 28 5.9.3 Minor Leases 28 5.9.4
Additional Covenants with respect to Leases 29 5.10 Estoppel Statement 29 5.11
Property Management 29 5.11.1 Management Agreement 29 5.11.2 Termination of
Manager 30 5.12 Special Purpose Entity 30 5.13 Intentionally Deleted 30

 



ii

 

 

5.14 Change In Business or Operation of Property 30 5.15 Certain Prohibited
Actions 30 5.16 Prohibited Transfers 30 5.17 Expenses 32 5.18 Indemnity 33 5.19
Embargoed Person 34 5.20 Anti-Money Laundering 35 5.21 ERISA 35         6.
NOTICES AND REPORTING 35       6.1 Notices 35 6.2 Borrower Notices and
Deliveries 35 6.3 Financial Reporting 36 6.3.1 Bookkeeping 36 6.3.2 Annual
Reports 36 6.3.3 Monthly/Quarterly Reports 36 6.3.4 Other Reports 37 6.3.5
Annual Budget 37 6.3.6 Breach 37           7. INSURANCE; CASUALTY; AND
CONDEMNATION 37       7.1 Insurance 37 7.1.1 Coverage 37 7.1.2 Policies 39 7.2
Casualty 40 7.2.1 Notice; Restoration 40 7.2.2 Settlement of Proceeds 40 7.3
Condemnation 40 7.3.1 Notice; Restoration 40 7.3.2 Collection of Award 41 7.4
Application of Proceeds or Award 41 7.4.1 Application to Restoration 41 7.4.2
Application to Debt 41 7.4.3 Procedure for Application to Restoration 41 7.4.4
Prepayment upon Partial Condemnation 42           8. DEFAULTS 42       8.1
Events of Default 42 8.2 Remedies 44 8.2.1 Acceleration 44 8.2.2 Remedies
Cumulative 44 8.2.3 Severance 44 8.2.4 Delay 44     8.2.5 Lender’s Right to
Perform 45           9. SECONDARY MARKET PROVISIONS 45             9.1 Transfer
of Loan 45

 

 



iii

 

 

 

9.2 Use of Information 46 9.3 Borrower Indemnity 46 9.4 Restructuring of Loan 48
        10. MISCELLANEOUS 49       10.1 Exculpation 49 10.2 Brokers and
Financial Advisors 50 10.3 Retention of Servicer 50 10.4 Survival 51 10.5
Lender’s Discretion 51 10.6 Governing Law 51 10.7 Modification, Waiver in
Writing 51 10.8 Trial by Jury 52 10.9 Headings/Exhibits 52 10.10 Severability 52
10.11 Preferences 52 10.12 Waiver of Notice 52 10.13 Remedies of Borrower 52
10.14 Prior Agreements 53 10.15 Offsets, Counterclaims and Defenses 53 10.16
Publicity 53 10.17 No Usury 53 10.18 Conflict; Construction of Documents 53
10.19 No Third Party Beneficiaries 54 10.20 Yield Maintenance Premium 54 10.21
Assignment 54 10.22 Counterparts 54



   

Schedule 1 – Index of Other Definitions

Schedule 2 – Required Repairs

Schedule 3 – Organization of Borrower

Schedule 4 – Definition of Special Purpose Entity

Schedule 5 – Section 4.11 Exceptions

 



iv

 

  

LOAN AGREEMENT

 

This LOAN AGREEMENT (as the same may be modified, supplemented, amended or
otherwise changed, this “Agreement”), is made as of July 28, 2015, by and
between PALMER-MAPLETREE LLC, a Delaware limited liability company (together
with its permitted successors and assigns, “Borrower”), and NATIXIS REAL ESTATE
CAPITAL LLC, a Delaware limited liability company, (together with its successors
and assigns, “Lender”).

 

1.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1 Terms and Definitions. The following terms have the meanings set forth
below:

 

1.1.1 Key Terms and Definitions.

 

Amortization Schedule: 300 months.

 

Deposit Bank: PNC Bank, National Association, or such other bank or depository
selected by Lender in its discretion.

 

Guarantor: Presidential Realty Corporation, a Delaware corporation.

 

Interest Rate: a rate of interest equal to 6.031% per annum.

 

Manager: Signature Community Management, LLC, a Delaware limited liability
company, or any successor, assignee or replacement manager appointed by Borrower
in accordance with Section 5.11 hereof.

 

Monthly Debt Service Payment Amount: $11,308.46.

 

Principal: maximum original principal amount of $1,750,000.00.

 

Property: the parcel of real property and Improvements thereon owned by Borrower
and encumbered by the Security Instrument; together with all rights pertaining
to such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Security Instrument.
The Property is located in Palmer, Massachusetts.

 

Start–up Date: the earlier of (a) the fourth anniversary date hereof and (b) two
(2) years from the “start–up day” (within the meaning of Section 860G(a)(9) of
the Code) of the REMIC Trust.

 

Stated Maturity Date: August 5, 2025.

 

1.1.2 Additional Terms and Definitions.

 

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

 

Approved Capital Expenses: Capital Expenses incurred by Borrower, provided that
during a Cash Management Period, such Capital Expenses shall either be (i)
included in the approved Capital Budget for the current calendar month or
(ii) reasonably approved by Lender.

 



 

 

  

Approved Leasing Expenses: actual out–of–pocket expenses incurred by Borrower
and payable to third parties that are not Affiliates of Borrower or Guarantor in
leasing space at the Property pursuant to Leases entered into in accordance with
the Loan Documents, including brokerage commissions and Tenant improvements,
which expenses (i) are (A) specifically approved by Lender in connection with
approving the applicable Lease, (B) incurred in the ordinary course of business
and on market terms and conditions in connection with Leases which do not
require Lender’s approval under the Loan Documents, or (C) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed, and
(ii) are substantiated by executed Lease documents and brokerage agreements.

 

Approved Operating Expenses: during a Cash Management Period, operating expenses
incurred by Borrower which (i) are included in the approved Operating Budget for
the current calendar month, (ii) are for real estate taxes, insurance premiums,
electric, gas, oil, water, sewer or other utility service to the Property or
(iii) have been approved by Lender. In addition to the foregoing, and
notwithstanding anything to the contrary contained herein or in the Management
Agreement, during any Cash Management Period, any fees, commissions or other
amounts payable to Manager pursuant to the Management Agreement shall be capped
at three percent (3%) of gross rents.

 

Business Day: any day other than a Saturday or a Sunday or  any day on which
commercial banks in New York, New York are authorized or required to close.

 

Capital Expenses: expenses that are capital in nature or required under GAAP to
be capitalized.

 

Cash Management Period: shall commence upon Lender giving notice to Borrower and
Clearing Bank of the occurrence of any of the following: (i) an Event of Default
or (ii) the failure by Borrower, after the end of a calendar quarter, to
maintain the Debt Service Coverage Ratio of at least 1.35:1; and shall end upon
Lender giving notice to Borrower and the Clearing Bank that the Cash Management
Period has ended, which notice Lender shall only be required to give if (1) the
Loan and all other obligations under the Loan Documents have been repaid in full
or (2) there has been a Full Defeasance of the Loan or (3)  for three (3)
consecutive months since the commencement of the existing Cash Management Period
(A) Event of Default has occurred, (B) no event that would trigger another Cash
Management Period has occurred and (C) the Debt Service Coverage Ratio is at
least equal to 1.40:1.

 

Clearing Account: the account established by Borrower for the benefit of Lender
at the Clearing Bank for the direct deposit by Tenants of all Rents.

 

Clearing Account Agreement: that certain agreement by and among Lender,
Borrower, Manager and Clearing Bank setting forth Borrower’s, Clearing Bank’s
and Manager’s obligations relating to the establishment of the Clearing Account,
the direct deposit by Tenants of all Rents to the Clearing Account.

 

Clearing Bank: the bank selected by Borrower and approved by Lender in its sole
discretion at which the Clearing Account is established.

 

Code: the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

Control: with respect to any Person, either (i) ownership, directly or
indirectly, of fifty percent (50%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

 



2

 

  

Debt: the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

 

Debt Service: with respect to any particular period, the scheduled Principal and
interest payments due under the Note in such period.

 

Debt Service Coverage Ratio: as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the twelve (12) month period ending with the
most recently completed calendar month to (ii) the Debt Service with respect to
such period.

 

Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

 

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) four percent (4%) above the Interest Rate,
compounded monthly.

 

Defeasance Percentage: the percentage derived by dividing, (i) in the case of an
initial Partial Defeasance, the original principal amount of the Defeased Note
by the original principal amount of the Note or (ii) in the case of a subsequent
Defeasance, the amount of the subsequent Defeased Note by the original principal
amount of its corresponding Undefeased Note.

 

Deposit Account: the Eligible Account at the Deposit Bank established and
controlled by Lender to receive Rents from the Clearing Bank during a Cash
Management Period.

 

Deposit Account Agreement: that certain agreement by and among Lender, Borrower
and Deposit Bank establishing the Deposit Account and setting forth the parties’
obligations relating to the funds transferred from the Clearing Account pursuant
to the provisions of this Agreement.

 

Eligible Account: shall mean either (i) an account (A) maintained with the
Deposit Bank or another depository institution or trust company; provided the
short term unsecured debt obligations or commercial paper of such other
depository institution or trust company are rated at least A-1 (or
equivalent) by each Rating Agency in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days and the long term unsecured debt
obligations of which are rated at least A+ (or equivalent) by each Rating
Agency) or (B) as to which Lender has received a Rating Comfort Letter from each
of the applicable Rating Agencies with respect to holding funds in such account
or (ii) a segregated trust account maintained with the trust department of a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which institution or trust company is subject to regulations
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and is subject to federal and state authority,
or any other institution with respect to which Lender has received a Rating
Comfort Letter.

 

ERISA: the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

ERISA Affiliate: all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common Control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

 



3

 

  

Escrows: amounts paid by Borrower into Subaccounts established for the purpose
of paying Taxes, the premiums for Policies, ground rents, franchise and license
fees.

 

GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

 

Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

 

Interest Period: (i) the period from the date hereof through the next day of a
calendar month that is the fourth day of such calendar month, and (ii) each
period thereafter from the fifth day of each calendar month through the fourth
day of the next calendar month; except that the Interest Period, if any, that
would otherwise commence before and end after the Maturity Date shall end on the
Maturity Date. Notwithstanding the foregoing, in the event Lender shall have
elected to change the date on which scheduled payments under the Loan are due,
as described in the definition of “Payment Date”, from and after the effective
date of such election, each Interest Period shall commence on the day of each
month in which occurs such changed Payment Date and end on the day immediately
preceding the following Payment Date, as so changed.

 

Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Property or the Improvements, including any guarantees,
extensions, renewals, modifications or amendments thereof and all additional
remainders, reversions and other rights and estates appurtenant thereunder.

 

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

 

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) Promissory Note made by Borrower to Lender in the principal
amount equal to the Loan (the “Note”), (ii) the Mortgage, Assignment of Leases
and Rents and Security Agreement made by Borrower in favor of Lender which
covers the Property (the “Security Instrument”), (iii) the Assignment of Leases
and Rents from Borrower to Lender, (iv) the Assignment of Agreements, Licenses,
Permits and Contracts from Borrower to Lender, (v) the Clearing Account
Agreement, (vi) the Deposit Account Agreement and (vii) the Guaranty of Recourse
Obligations made by Guarantor; as each of the foregoing may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

 



4

 

  

Loan–to–Value (LTV): a fraction expressed as a percentage, the numerator of
which is the principal balance of the Note, and the denominator of which is the
appraised value of the Property as determined by Lender based upon a current
“as–is” MAI appraisal for the Property obtained by and acceptable to Lender at
Borrower’s sole cost and expense.

 

Management Agreement: the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.11.

 

Material Alteration: any (i) individual alteration affecting (A) structural
elements of the Property, (B) a roof of the Property or (C) any building system
of the Property, or (ii) non-structural alteration the cost of which exceeds
$250,000; provided, however, that in no event shall any of the following
constitute a Material Alteration (a) any Required Repairs, (b) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(c) alterations performed as part of a Restoration.

 

Material Lease: all Leases which individually or in the aggregate with respect
to the same Tenant and its Affiliates (i) constitute five percent (5%) or more
of the Property’s gross leaseable area, (ii) have a gross annual rent of five
percent (5%) or more of the total annual Rents, (iii) demise at least one full
floor of the Improvements, or (iv) for multifamily residential property, any
Lease which is not for the residential use of the lessee thereunder.

 

Maturity Date: the date on which the final payment of principal of the Note (or
the Defeased Note, if applicable) becomes due and payable as therein provided,
whether at the Stated Maturity Date, by declaration of acceleration, or
otherwise.

 

Minor Lease: any Lease that is not a Material Lease.

 

Net Operating Income: for any period, the actual net operating income of the
Property after deducting therefrom deposits to (but not withdrawals from) any
reserves required under this Agreement.

 

NRSRO: shall mean any credit rating agency that has elected to be treated as a
nationally-recognized statistical rating agency for purposes of the Exchange Act
irrespective of whether or not such credit rating agency has been engaged by
Lender or another Indemnified Party to rate any of the Securities issued in
connection with a Secondary Market Transaction involving the Loan or any portion
thereof.

 

Officer’s Certificate: a certificate delivered to Lender by Borrower which is
signed by a manager of Borrower.

 

Open Prepayment Date: the Payment Date which is closest to the sixtieth (60th)
day prior to the Stated Maturity Date for the Loan.

 

Payment Date: the fifth (5th) day of each calendar month or, if such day is not
a Business Day, the immediately preceding Business Day; provided, however, that
Lender may elect once during the Term, in its sole discretion, to change the
date on which scheduled payments are due under the Loan upon written notice
thereof to Borrower setting forth such changed date, in which event, upon the
effective date of such notice, the Payment Date shall be the date set forth
therein.

 



5

 

  

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the title insurance policy insuring the
Lien of the Security Instrument, (iii) Liens, if any, for Taxes or other charges
not yet due and payable and not delinquent, (iv) any workers’, mechanics’ or
other similar Liens on the Property provided that any such Lien is bonded or
discharged within thirty (30) days after Borrower first receives notice of such
Lien and (v) such other title and survey exceptions as Lender approves in
writing in Lender’s discretion.

 

Permitted Indebtedness: the Debt and unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Property which do not exceed, at any time, a maximum amount of two percent (2%)
of the original amount of the Principal and are paid within thirty (30) days of
the date incurred.

 

Permitted Transfers: (i) a Lease entered into in accordance with the Loan
Documents, (ii) a Special Transfer in accordance with the requirements set forth
in Section 5.16, (iii) a Permitted Encumbrance, (iv) provided that no Event of
Default shall then exist, a Transfer of an interest in Borrower other than the
interests in Borrower held by Presidential Realty Corporation, or a Transfer of
an interest in Presidential Realty Corporation to any Person, provided that (A)
such Transfer shall not (x) cause the transferee (together with its Affiliates)
to acquire Control of Borrower or Presidential Realty Corporation or (y) result
in Presidential Realty Corporation no longer possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
Borrower through the ownership of voting securities, by contract or otherwise,
(B) after giving effect to such Transfer, Presidential Realty Corporation shall
continue to own at least 51% of all equity interests (direct or indirect) in
Borrower, (C) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer, and (D) the legal and financial structure of
Borrower and its members and the single purpose nature and bankruptcy remoteness
of Borrower and its members after such Transfer, shall satisfy Lender’s then
current applicable underwriting criteria and requirements, (v) a Transfer for
estate planning purposes of any Key Principal’s direct or indirect interests in
Borrower to the spouse, child, parent, grandparent, grandchild, niece, nephew,
aunt or uncle of such Key Principal, or to a trust for the benefit of such Key
Principal or for the benefit of the spouse, child, parent, grandparent,
grandchild, niece, nephew, aunt or uncle of such Key Principal so long as Key
Principal continues to possess, directly or indirectly, the power to direct or
cause the direction of the management and policies of Borrower through the
ownership of voting securities, by contract or otherwise or (vi) a Publicly
Traded Corporation Transfer.

 

Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

Plan: (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

 

Publicly Traded Corporation Transfer: shall mean a sale or transfer (a “Share
Transfer”) of the publicly traded shares in Presidential Realty Corporation, a
Delaware corporation, on a national securities exchange.

 



6

 

  

Rating Agency: each of Standard & Poor’s Ratings Services, a division of The
McGraw–Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. or any other nationally–recognized statistical
rating organization to the extent any of the foregoing have been engaged by
Lender or its designee in connection with or in anticipation of any Secondary
Market Transaction.

 

Rating Comfort Letter: a letter issued by each of the applicable Rating Agencies
which confirms that the taking of the action referenced to therein will not
result in any qualification, withdrawal or downgrading of any existing ratings
of Securities created in a Secondary Market Transaction.

 

Regulation AB: shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

REMIC Trust: a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.

 

Rents: all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
from any and all sources arising from or attributable to the Property and the
Improvements, including all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower, Manager or any of their agents or employees and proceeds, if any, from
business interruption or other loss of income insurance.

 

Servicer: a servicer selected by Lender to service the Loan.

 

State: the state in which the Property is located.

 

Taxes: all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

 

Tenant: any existing tenant, replacement tenant or proposed tenant under any
existing Lease or any proposed Lease.

 

Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

 

Toxic Mold: any toxic mold or fungus at the Property which is of a type (i) that
might pose a significant risk to human health or the environment or (ii) that
would negatively impact the value of the Property.

 

Transfer: any sale, conveyance, transfer, lease or assignment, Lien, or the
entry into any agreement to sell, convey, transfer, lease or assign, whether by
law or otherwise, of, on, in or affecting (i) all or part of the Property
(including any legal or beneficial direct or indirect interest therein),
(ii) any direct or indirect interest in Borrower (including any profit
interest), or (iii) the direct or indirect right or power to direct or cause the
direction of the management and policies of Borrower, through the ownership of
voting securities, by contract or otherwise.

 



7

 

  

UCC: the Uniform Commercial Code as in effect in the State or the state in which
any of the Cash Management Accounts are located, as the case may be.

 

U.S. Obligations: non-redeemable securities evidencing an obligation to timely
pay principal and/or interest in a full and timely manner that are (a) direct
non–callable obligations backed by the full faith and credit of the United
States of America, or (b) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Section 1.860G-2(a)(8) of the U.S.
Treasury Regulations, as amended.

 

Welfare Plan: an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

 

Yield Maintenance Premium: means a prepayment fee equal to the greater of (i)
three percent (3%) of the amount of Principal being prepaid and (ii) the product
obtained by multiplying:

 

(A)the amount of Principal being prepaid,

by

(B)the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,

by

(C)the Present Value Factor.

 

The following definitions shall apply:

 

Monthly Note Rate: one–twelfth (1/12) of the Interest Rate, expressed as a
decimal calculated to five digits.

 

Assumed Reinvestment Rate: one–twelfth (1/12) of the yield rate equal to the
lesser of (i) the yield on the U.S. Treasury issue (primary issue) with a
maturity date closest to the Stated Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the Debt, with each such yield being based on the bid price for such issue as
published in the Wall Street Journal on the date that is fourteen (14) days
prior to the date of such prepayment (or, if such bid price is not published on
that date, the next preceding date on which such bid price is so published) and
converted to a monthly compounded nominal yield.

 

Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining between the date of prepayment and the Open Prepayment Date, using the
Assumed Reinvestment Rate as the discount rate, with monthly compounding,
expressed numerically as follows:

 

[image_001.gif]

 

n = number of months remaining between the date of prepayment and the Open
Prepayment Date

 



8

 

  

ARR = Assumed Reinvestment Rate

 

1.2 Index of Other Definitions. An index of other terms which are defined in
this Agreement or in other Loan Documents is set forth on Schedule 1.

 

1.3 Principles of Construction. Unless otherwise specified, (i) all references
to sections and schedules are to those in this Agreement, (ii) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision, (iii) all definitions
are equally applicable to the singular and plural forms of the terms defined,
(iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

2.GENERAL LOAN TERMS

 

2.1 The Loan. Lender is making a loan (the “Loan”) to Borrower on the date
hereof, in the original principal amount (the “Principal”) of $1,750,000.00,
which shall mature on the Stated Maturity Date. Borrower acknowledges receipt of
the Loan, the proceeds of which are being and shall be used to (i) acquire or
refinance the Property, (ii) fund certain of the Subaccounts, (iii) pay
transaction costs and (iv) make distributions to the owners of Borrower. Any
excess proceeds may be used for any lawful purpose. No amount repaid in respect
of the Loan may be reborrowed.

 

2.2 Interest; Monthly Payments.

 

2.2.1 Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including August 4, 2015. On
September 5, 2015 (the “First Payment Date”) and each Payment Date thereafter
through and including the Payment Date immediately preceding the Stated Maturity
Date, Borrower shall pay an amount equal to the Monthly Debt Service Payment
Amount; which payment is based on the Interest Rate and the Amortization
Schedule. The Monthly Debt Service Payment Amount due on any Payment Date shall
first be applied to the payment of interest accrued from the scheduled Payment
Date preceding the Payment Date on which such Monthly Debt Service Payment
Amount is paid through the day of the month immediately preceding the Payment
Date on which such Monthly Debt Service Payment Amount is paid, notwithstanding
that the actual Payment Date may not have been the scheduled Payment Date
because the scheduled Payment Date is not a Business Day. The remainder of such
Monthly Debt Service Payment Amount shall be applied to the reduction of the
unpaid Principal. All accrued and unpaid interest shall be due and payable on
the Maturity Date. If the Loan is repaid on any date other than on a Payment
Date (whether prior to or after the Stated Maturity Date), Borrower shall also
pay interest that would have accrued on such repaid Principal to but not
including the next Payment Date.

 

2.2.2 Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by Legal
Requirements.

 

2.2.3 Taxes. Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender’s
income, and franchise taxes imposed on Lender by law or regulation of any
Governmental Authority (all such non–excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2.3 as “Applicable Taxes”). If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply: (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.2.3), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
Payments pursuant to this Section 2.2.3 shall be made within ten (10) days after
the date Lender makes written demand therefor.

 



9

 

  

2.2.4 Requirements of Law.

 

(a)       If any Legal Requirement or any change in the interpretation or
application thereof or compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)                        shall subject Lender to any tax of any kind
whatsoever with respect to this Agreement, the Note or the Loan (excluding net
income taxes) or change the basis of taxation of payments to Lender in respect
thereof;

 

(ii)                        shall impose, modify or hold applicable any reserve,
special deposit, compulsory advance or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances or other
extensions of credit by, or any other acquisition of funds by, any office of
Lender;

 

(iii)                        shall impose on Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to Lender, by an
amount which Lender deems to be material, of making or maintaining the Loan or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, Borrower shall, from time to time, upon receipt of prior written notice of
not less than ten (10) Business Days of such fact and a reasonably detailed
description of the circumstances, promptly pay Lender such additional amount or
amounts as will compensate Lender for such increased cost or reduced amount
receivable (provided such additional amounts are then being charged by Lender to
its borrowers under similar loans generally) and are not prohibited by such
Legal Requirement to be charged back.

 

(b)      If Lender shall have determined that the adoption of or any change in
any Legal Requirement regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on Lender’s or
such corporation’s capital as a consequence of its obligations hereunder by an
amount deemed by Lender to be material (taking into consideration Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, Borrower shall promptly, upon notice from Lender, pay to Lender such
additional amount or amounts as will compensate Lender for such reduction
(provided such additional amounts are then being charged by Lender to its
borrowers under similar loans generally).

 

(c)       If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.4, it shall promptly notify Borrower of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by Lender to Borrower shall be
conclusive in the absence of manifest error or the provision of immediate proof
by Borrower to the contrary.

 



10

 

  

2.3              Loan Repayment and Defeasance.

 

2.3.1        Repayment. Borrower shall repay the entire outstanding principal
balance of the Note in full on the Maturity Date, together with interest thereon
to (but excluding) the date of repayment and any other amounts due and owing
under the Loan Documents. Borrower shall have no right to prepay or defease all
or any portion of the Principal, except in accordance with Sections 2.3.2, 2.3.3
and 2.3.4 below. Except during the continuance of an Event of Default, all
proceeds of any repayment, including permitted prepayments, of the Loan shall be
applied by Lender as follows in the following order of priority: First, accrued
and unpaid interest at the Interest Rate; Second, to Principal; and Third, to
any other amounts then due and owing under the Loan Documents, including the
Yield Maintenance Premium (if such repayment or prepayment occurs prior to the
Stated Maturity Date). Notwithstanding the foregoing, the Yield Maintenance
Premium shall not be due in connection with a prepayment of the Loan on or after
the Open Prepayment Date. During the continuance of an Event of Default, all
proceeds of repayment, including any payment or recovery on the Property
(whether through foreclosure, deed–in–lieu of foreclosure, or otherwise) shall,
unless otherwise provided in the Loan Documents, be applied in such order and in
such manner as Lender shall elect in Lender’s discretion.

 

2.3.2        Mandatory Prepayments. The Loan is subject to mandatory prepayment
in certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2. Each Casualty/Condemnation Prepayment, after deducting
Lender’s costs and expenses (including reasonable attorneys’ fees and expenses)
in connection with the settlement or collection of the Proceeds or Award, shall
be applied in the same manner as repayments under Section 2.3.1, and if such
Casualty/Condemnation Pre-Payment is made on any date other than a Payment Date,
then such Casualty/Condemnation Pre-Payment shall include interest that would
have accrued on the Principal prepaid to but not including the next Payment
Date. Provided that no Event of Default is continuing, any such mandatory
prepayment under this Section 2.3.2 shall be without the payment of the Yield
Maintenance Premium.

 

2.3.3        Voluntary Defeasance of the Note.

 

(a)                Subject to the terms and conditions set forth in this
Section 2.3.3, Borrower may defease the entire amount of the Principal (a “Full
Defeasance”) or a portion of the Principal (a “Partial Defeasance”) (any such
Full Defeasance or Partial Defeasance, a “Defeasance”); provided, that no
Defeasance may occur (i) prior to the Start–up Date, (ii) if an Event of Default
shall have occurred (unless such Event of Default will be cured by the
Defeasance) and (iii) on any date other than a Payment Date unless otherwise
permitted by Lender. Each Defeasance shall be subject, in each case, to the
satisfaction of all of the following conditions precedent:

 

(i)                        Borrower will give Lender not less than thirty (30)
days prior written notice specifying a Payment Date (the “Defeasance Date”) on
which a Defeasance Deposit (hereinafter defined) is to be made.

 

(ii)                        Payment to Lender of all accrued and unpaid interest
on the unpaid Principal of the Note to and including the Defeasance Date and the
scheduled amortization payment due on such Defeasance Date.

 

(iii)                        Payment to Lender of all other sums, not including
scheduled interest or Principal payments, then due and payable under the Note
and the other Loan Documents.

 

(iv)                        Payment to Lender of an amount equal to the sum of
(x) an amount sufficient to purchase U.S. Obligations which provide payments
that will meet the Scheduled Defeasance Payments, (y) reasonable costs and
expenses incurred or to be incurred in the purchase of the U.S. Obligations and
(z) any revenue, documentary stamp or intangible taxes or any other tax or
charge due in connection with the Defeasance (the “Defeasance Deposit”).

 



11

 

  

(v)                        Payment to Lender of all reasonable costs and
expenses incurred by Lender in connection with such Defeasance, including
reasonable attorneys’ fees.

 

(vi)                        In the case of a Partial Defeasance, the execution
and delivery by Borrower of all necessary documents to amend and restate the
Note and issue two substitute notes, one having a principal balance equal to the
defeased portion of the original Note (the “Defeased Note”) and the other having
a principal balance equal to the undefeased portion of the original Note (the
“Undefeased Note”). The Defeased Note and Undefeased Note shall have terms
identical to the terms of the Note, except for the principal balance and a pro
rata allocation of the Monthly Debt Service Payment Amount. (After a Partial
Defeasance, all references hereunder and in the other Loan Documents to the term
“Note” shall mean and be deemed to refer to the Undefeased Note, unless
expressly provided to the contrary.) A Defeased Note cannot be the subject of
any further Defeasance.

 

(vii)                        Delivery to Lender of: (A) a security agreement, in
form and substance satisfactory to Lender, creating a first priority lien on the
Defeasance Deposit and the U.S. Obligations (hereinafter defined) purchased by
Borrower with the Defeasance Deposit in accordance with this provision of this
Section 2.3.3 (the “Security Agreement”); (B) an Officer’s Certificate of
Borrower certifying that the requirements set forth in Section 2.3.3(a) have
been satisfied; (C) an opinion of counsel for Borrower in form and substance
satisfactory to Lender stating, among other things, that Lender has a perfected
first priority security interest in the Defeasance Deposit and the U.S.
Obligations purchased by Borrower, that the Security Agreement is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms and that the Defeasance will not adversely affect the
status of any REMIC Trust formed in connection with a Secondary Market
Transaction; (D) a certificate of an accounting firm acceptable to Lender which
certifies that the U.S. Obligations are sufficient to make the Scheduled
Defeasance Payments; (E) a Rating Comfort Letter from each applicable Rating
Agency with respect to such Defeasance; and (F) such other certificates,
documents or instruments as Lender may reasonably request.

 

In connection with the conditions set forth in this Section 2.3.3(a), Borrower
shall use the Defeasance Deposit to purchase U.S. Obligations which provide
payments (A) on or prior to, but as close as possible to, all successive Payment
Dates after the date of calculation through the Open Prepayment Date (and in
connection therewith Borrower shall not be permitted to provide early notice of
prepayment pursuant to Section 2.3.4 hereof) and (B) in amounts sufficient to
pay, (x) in the case of a Full Defeasance, the Monthly Debt Service Payment
Amount required under the Note (or Undefeased Note, as the case may be) together
with the unpaid Principal of the Note (or Undefeased Note, as the case may be)
payable on the Open Prepayment Date and (y) in the case of a Partial Defeasance,
the Monthly Debt Service Payment Amount multiplied by the Defeasance Percentage
together with the unpaid Principal of the Defeased Note payable on the Open
Prepayment Date (such payments, the “Scheduled Defeasance Payments”). Borrower,
pursuant to the Security Agreement or other appropriate document, shall
authorize and direct that the payments received from the U.S. Obligations may be
made directly to Lender and applied to satisfy the obligations of Borrower under
the Note or the Defeased Note, as applicable. Any amounts received in respect of
the U.S. Obligations in excess of the amounts necessary to make monthly payments
hereunder shall be retained by Lender until payment in full of the Debt.
Semi–annual payments in respect of the U.S. Obligations shall be applied to the
payments under the Note or the Defeased Note, as applicable, as the same become
due thereunder.

 



12

 

  

(b)               Upon defeasance of the Loan under this Section 2.3.3, at
Lender’s direction, Borrower shall establish or designate a successor entity,
which successor entity shall be a Special Purpose Entity reasonably acceptable
to Lender and shall not own any other assets or have any other liabilities or
operate any other property, except in connection with other defeased loans held
in the same securitized pool with the Loan (the “Successor Borrower”), Borrower
shall, in the case of a Full Defeasance, transfer and assign all obligations,
rights and duties under and to the Note or, in the case of a Partial Defeasance,
transfer and assign all obligations, rights and duties under and to the Defeased
Note, as applicable, together with the pledged U.S. Obligations to the Successor
Borrower. The right of Lender to establish or designate a Successor Borrower, as
well as the right of the Successor Borrower to provide notice of prepayment
pursuant to Section 2.3.4 hereof, shall be retained by Natixis Real Estate
Capital LLC (but may be assigned to an Affiliate) notwithstanding the sale,
assignment or transfer of this Agreement unless such obligation is specifically
assumed by the transferee. The Successor Borrower shall assume all obligations
under the Loan Documents and the Security Agreement, and Borrower shall be
relieved of its obligations thereunder. Borrower shall pay a $1,000 fee to any
such Successor Borrower as consideration for assuming such obligations.
Notwithstanding anything herein to the contrary, no other assumption fee shall
be payable upon a transfer of the Note or the Defeased Note, as applicable, in
accordance with this Section 2.3.3, but Borrower shall pay all costs and
expenses incurred by Lender, including Lender’s reasonable attorneys’ fees and
expenses and ongoing fees and expenses incurred in connection with this
Section 2.3.3.

 

2.3.4        Permitted Prepayment. On the Open Prepayment Date or on any Payment
Date thereafter prior to the Stated Maturity Date, Borrower shall have the right
to pay the entire Debt upon ten (10) Business Days notice to Lender, without
payment of the Yield Maintenance Premium and without effecting a Defeasance. If
any such payment of the Debt pursuant to the preceding sentence is made on any
date other than the Open Prepayment Date or any Payment Date thereafter prior to
the Stated Maturity Date, such payment shall be accompanied by a payment in an
amount equal to interest on the unpaid Principal through the end of the Interest
Period during which such payment is made.

 

2.4              Release of Property. Except as set forth in this Section 2.4,
no repayment, prepayment or Defeasance shall cause, give rise to a right to
require, or otherwise result in, the release of the Lien of the Security
Instrument.

 

2.4.1 Release on Defeasance. If Borrower has elected a Full Defeasance, and the
requirements of Section 2.3.3 have been satisfied, the Property shall be
released from the Lien of the Security Instrument, and the U.S. Obligations
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Debt. In connection with such release, Borrower shall
submit to Lender, not less than twenty (20) days prior to the Defeasance Date, a
form of release for execution by Lender appropriate in the State and
satisfactory to Lender, and all other documentation Lender requires to be
delivered by Borrower, together with an Officer’s Certificate certifying that
such documentation (i) is in compliance with all Legal Requirements and
(ii) will effect such release in accordance with the terms of this Agreement.

 

2.4.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrower, assign to Borrower’s designee
(without any representation or warranty by and without any recourse against
Lender whatsoever) the Lien of the Loan Documents if not theretofore released.

 

2.5 Payments and Computations.

 

2.5.1 Making of Payments. Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the immediately preceding Business Day. All such payments shall be made
irrespective of, and without any deduction, set–off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
attorneys’ fees and court costs.

 



13

 

  

2.5.2 Computations. Interest payable under the Loan Documents shall be computed
on the basis of the actual number of days elapsed over a 360–day year.

 

2.5.3 Late Payment Charge. If any Principal, interest or other sum due under any
Loan Document is not paid by Borrower on the date on which it is due other than
the Principal due on the Stated Maturity Date, subject to any applicable grace
or cure period, if any, Borrower shall pay to Lender upon demand an amount equal
to the lesser of five percent (5%) of such unpaid sum or the maximum amount
permitted by applicable law (the “Late Payment Charge”), in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment;
provided, however, if no Event of Default has occurred and is continuing, no
Late Payment Charge shall be due and payable if, during a Cash Management
Period, funds in the Deposit Account have not been applied timely. Such amount
shall be secured by the Loan Documents.

 

3.CASH MANAGEMENT AND RESERVES

 

3.1 Cash Management Arrangements. All Rents (other than security deposits)
received by Borrower or Manager shall be deposited into the Clearing Account
within three (3) Business Days of receipt; provided, however, during a Cash
Management Period, at Lender's election Borrower shall cause all Rents (other
than security deposits) to be transmitted directly by Tenants of the Property
into the Clearing Account as more fully described in the Clearing Account
Agreement. During a Cash Management Period, Funds deposited into the Clearing
Account shall be swept by the Clearing Bank on a daily basis into the Deposit
Account and applied and disbursed in accordance with this Agreement. Funds in
the Deposit Account shall be invested at Lender’s discretion only in Permitted
Investments. Lender will also establish subaccounts of the Deposit Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”). The Deposit Account and any Subaccount will be under the sole
control and dominion of Lender, and Borrower shall have no right of withdrawal
therefrom. Borrower shall pay for all expenses of opening and maintaining all of
the above accounts. At all times other than during the continuance of a Cash
Management Period, (i) funds on deposit in the Clearing Account may be released
to Borrower as permitted in the Clearing Account Agreement and (ii) Lender may,
in its discretion, elect to maintain the deposits and reserves required under
this Agreement in an Eligible Account at a bank or other depository selected by
Lender other than the Deposit Bank in which case, all references to the Deposit
Account and any Subaccounts hereunder shall be deemed to include such Eligible
Account and the subaccounts of any such Eligible Account and all funds in such
Eligible Account shall be invested at Lender’s discretion only in Permitted
Investments.

 

3.2 Required Repairs.

 

3.2.1 Completion of Required Repairs. Borrower shall perform and complete each
item of the repairs and environmental remedial work at the Property described on
Schedule 2 (the “Required Repairs”) within twelve (12) months of the date hereof
or such shorter period of time for such item set forth on Schedule 2.

 



14

 

  

3.2.2 Required Repairs Reserves. On the date hereof, Borrower shall deposit with
Lender the aggregate amount set forth on Schedule 2 as being required to
complete the Required Repairs (such amount is equal to 125% of the estimated
cost to complete such Required Repairs) and Lender shall cause such amount to be
transferred to a Subaccount (the “Required Repairs Subaccount”). Provided no
Event of Default has occurred and is continuing, Lender shall disburse funds
held in the Required Repairs Subaccount to Borrower, within fifteen (15) days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least $5,000, accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender): (i) an Officer’s Certificate (A) certifying that the Required Repairs
or any portion thereof which are the subject of the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (B) identifying each Person that supplied
materials or labor in connection with such Required Repairs or any portion
thereof and (C) stating that each such Person has been or, upon receipt of the
requested disbursement, will be paid in full with respect to the portion of the
Required Repairs which is the subject of the requested disbursement; (ii) copies
of appropriate Lien waivers (which may be conditioned upon receipt of payment
from the requested disbursement) or other evidence of payment satisfactory to
Lender; (iii) at Lender’s option, a title search for the Property indicating
that it is free from all Liens not previously approved by Lender; (iv) a copy of
each License required to be obtained with respect to the portion of the Required
Repairs which is the subject of the requested disbursement; and (v) such other
evidence as Lender shall reasonably request that the Required Repairs which are
the subject of the requested disbursement have been completed and have been or
will be paid for. Provided no Event of Default is then continuing, any amounts
remaining in the Required Repairs Subaccount following the completion of all
Required Repairs shall be returned to Borrower.

 

3.3 Taxes and Insurance. Borrower shall pay to Lender on each Payment Date
(i) one–twelfth of the Taxes that Lender estimates will be payable during the
next twelve (12) months in order to accumulate with Lender sufficient funds to
pay all such Taxes at least thirty (30) days prior to their respective due dates
and (ii) one–twelfth of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies. Such amounts will be transferred by Lender to a Subaccount (the
“Tax and Insurance Subaccount”). Provided that no Event of Default has occurred
and is continuing, Lender will (a) timely apply funds in the Tax and Insurance
Subaccount to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Sections 5.2 and 7.1, provided that Borrower has promptly
supplied Lender with notices of all Taxes and Insurance Premiums due, or
(b) reimburse Borrower for such amounts upon presentation of evidence of payment
and an Officer’s Certificate in form and substance satisfactory to Lender;
subject, however, to Borrower’s right to contest Taxes in accordance with
Section 5.2. In making any payment relating to Taxes and Insurance Premiums,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If Lender determines in its
reasonable judgment that the funds in the Tax and Insurance Subaccount will be
insufficient to pay (or in excess of) the Taxes or Insurance Premiums next
coming due, Lender may increase (or decrease) the monthly contribution required
to be made by Borrower to the Tax and Insurance Subaccount.

 

3.4 Capital Expense Reserves. Borrower shall pay to Lender on each Payment Date
an amount initially equal to $3,317.84. Lender will transfer such amount into a
Subaccount (the “Capital Reserve Subaccount”). Additionally, upon thirty (30)
days’ prior notice to Borrower, Lender may reassess the amount of the monthly
payment required under this Section 3.4 from time to time in its reasonable
discretion (based upon its then current underwriting standards). Provided that
no Event of Default has occurred and is continuing, Lender shall disburse funds
held in the Capital Reserve Subaccount to Borrower, within ten (10) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least $5,000, provided that (i) such
disbursement is for an Approved Capital Expense; (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved Capital Expense; and (iii) the request
for disbursement is accompanied by (A) an Officer’s Certificate certifying
(v) that such funds will be used to pay or reimburse Borrower for Approved
Capital Expenses and a description thereof, (w) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (x) that the same
has not been the subject of a previous disbursement, (y) that all previous
disbursements have been used to pay the previously identified Approved Capital
Expenses and (z) that any construction work associated with such Approved
Capital Expenses has been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (B) reasonably detailed
documentation satisfactory to Lender as to the amount, necessity and purpose
therefor, (C) copies of appropriate Lien waivers (which may be conditioned upon
receipt of payment from the requested disbursement) or other evidence of payment
satisfactory to Lender in connection with any construction work associated with
such Approved Capital Expenses and (D) at Lender’s option, a title search for
the Property indicating that it is free from all Liens not previously approved
by Lender. Any such disbursement of more than $10,000 to pay (rather than
reimburse) Approved Capital Expenses may, at Lender’s option, be made by joint
check payable to Borrower and the payee on such Approved Capital Expenses.

 



15

 

  

3.5 Rollover Reserves. (a) Borrower shall pay to Lender $2,767.59 on each
Payment Date. Lender will transfer such amount into a Subaccount (the “Rollover
Reserve Subaccount”). Borrower shall also pay to Lender for transfer into the
Rollover Reserve Subaccount all payments received from Tenants in connection
with the early termination or cancellation of any Leases, including fees,
penalties and commissions. If Lender determines in its reasonable judgment that
the funds in the Rollover Reserve Subaccount will be insufficient to pay (or in
excess of) the amounts due or to become due for Approved Leasing Expenses,
Lender may increase (or decrease) the monthly contribution required to be made
by Borrower to the Rollover Reserve Subaccount. Provided that no Default or
Event of Default has occurred and is continuing, Lender shall disburse funds
held in the Rollover Reserve Subaccount to Borrower within fifteen (15) days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least $5,000, provided (i)  such
disbursement is for an Approved Leasing Expense; (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of any construction work associated with such Approved Leasing Expense; and
(iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (v) that such funds will be used only to pay (or
reimburse Borrower for) Approved Leasing Expenses and a description thereof,
(w) that all outstanding trade payables (other than those to be paid from the
requested disbursement or those constituting Permitted Indebtedness) have been
paid in full, (x) that the same has not been the subject of a previous
disbursement, (y) that all previous disbursements have been used only to pay (or
reimburse Borrower for) the previously identified Approved Leasing Expenses and
(z) that any construction work associated with such Approved Leasing Expenses
has been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (B) reasonably detailed supporting documentation
as to the amount, necessity and purpose therefor, (C) copies of appropriate Lien
waivers or other evidence of payment satisfactory to Lender in connection with
any construction work associated with such Approved Leasing Expenses and (D) at
Lender’s option, a title search for the Property indicating that it is free from
all Liens not previously approved by Lender. Any such disbursement of more than
$10,000 to pay (rather than reimburse) Approved Leasing Expenses may, at
Lender’s option, be made by joint check payable to Borrower and the payee of
such Approved Leasing Expenses.

 



16

 

  

(b) The maximum balance Borrower shall be required to maintain in the Rollover
Reserve Subaccount shall be $270.400.00 (the “Rollover Capped Amount”);
provided, however, notwithstanding whether the then existing balance of the
Rollover Reserve Subaccount equals or exceeds the Rollover Capped Amount,
Borrower shall pay to Lender for transfer into the Rollover Reserve Subaccount
all payments received from tenants in connection with the early termination or
cancellation of any Leases, including fees and penalties. If at any time during
the term of the Loan the balance of the Rollover Reserve Subaccount shall fall
below $135,000.00, Borrower shall pay to Lender $2,767.59 on each Payment Date
thereafter until the balance of the Rollover Reserve Subaccount equals or
exceeds the Rollover Capped Amount.

 

3.6 Operating Expense Subaccount. During a Cash Management Period, Rents shall
be transferred into a Subaccount (the “Operating Expense Subaccount”) as
provided in Section 3.10. Provided no Event of Default has occurred and is
continuing, Lender shall disburse funds held in the Operating Expense Subaccount
to Borrower, within ten (10) days after delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in increments of at
least $1,000, provided (i) such disbursement is for an Approved Operating
Expense; and (ii) such disbursement is accompanied by (A) an Officer’s
Certificate certifying (w) that such funds will be used to pay Approved
Operating Expenses and a description thereof, (x) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (y) that the same
has not been the subject of a previous disbursement, and (z) that all previous
disbursements have been or will be used to pay the previously identified
Approved Operating Expenses, and (B) reasonably detailed documentation
satisfactory to Lender as to the amount, necessity and purpose therefor.

 

3.7 Casualty/Condemnation Subaccount. Borrower shall pay, or cause to be paid,
to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Section 7. All amounts in the
Casualty/Condemnation Subaccount shall be disbursed in accordance with the
provisions of Section 7.

 

3.8 Security Deposits. Borrower shall keep all security deposits under Leases at
an account under Borrower’s control in accordance with applicable Legal
Requirements (such account, the “Security Deposit Account”). During a Cash
Management Period, Borrower shall, upon Lender’s request, if permitted by
applicable Legal Requirements, turn over to Lender the security deposits (and
any interest theretofore earned thereon) under Leases, to be held by Lender in a
Subaccount (the “Security Deposit Subaccount”) subject to the terms of the
Leases. Security deposits held in the Security Deposit Subaccount will be
released by Lender upon notice from Borrower together with such evidence as
Lender may reasonably request that such security deposit is required to be
returned to a Tenant pursuant to the terms of a Lease or may be applied as Rent
pursuant to the rights of Borrower under the applicable Lease. Any letter of
credit or other instrument that Borrower receives in lieu of a cash security
deposit under any Lease entered into after the date hereof shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described and (ii)  if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender).

 

3.9 Grant of Security Interest; Application of Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all of Borrower’s right, title and
interest in and to all Rents and in and to all payments to or monies held in the
Clearing Account, the Deposit Account and all Subaccounts created pursuant to
this Agreement (collectively, the “Cash Management Accounts”). Borrower hereby
grants to Lender a continuing security interest in, and agrees to hold in trust
for the benefit of Lender, all Rents in its possession prior to the (i) payment
of such Rents to Lender or (ii) deposit of such Rents into the Deposit Account.
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Cash Management
Account, or permit any Lien to attach thereto, or any levy to be made thereon,
or any UCC Financing Statements, except those naming Lender as the secured
party, to be filed with respect thereto. This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the UCC. Upon
the occurrence and during the continuance of an Event of Default, Lender may
apply any sums in any Cash Management Account in any order and in any manner as
Lender shall elect in Lender’s discretion without seeking the appointment of a
receiver and without adversely affecting the rights of Lender to foreclose the
Lien of the Security Instrument or exercise its other rights under the Loan
Documents. Cash Management Accounts shall not constitute trust funds and may be
commingled with other monies held by Lender. Borrower shall be entitled to
receive on a semi–annual basis interest on any balance in the Deposit Account
and any Subaccounts other than Subaccounts established for the collection of
Escrows (including any Eligible Account maintained at a bank or other depository
other than the Deposit Bank selected by Lender in accordance with Section 3.1)
at a rate equal to the U.S. and Regional Composite National Bank Average Retail
Savings Money Market CD Yield, from time to time. Upon repayment in full of the
Debt, all remaining funds in the Subaccounts, if any, shall be promptly
disbursed to Borrower.

 



17

 

  

3.10 Property Cash Flow Allocation.

 

(a) During a Cash Management Period, any Rents deposited into the Deposit
Account up to and including the Business Day prior to a Payment Date shall be
applied on such Payment Date as follows in the following order of priority:
(i) First, to make payments into the Tax and Insurance Subaccount as required
under Section 3.3; (ii) Second, to pay the monthly portion of the fees charged
by the Deposit Bank in accordance with the Deposit Account Agreement, (iii)
Third, to Lender to pay the Monthly Debt Service Payment Amount due on such
Payment Date (plus, if applicable, interest at the Default Rate and all other
amounts, other than those described under other clauses of this Section 3.10(a),
then due to Lender under the Loan Documents), which payments shall be made into
a Subaccount (the “Monthly Debt Service Subaccount”) to be established for such
purpose under the Deposit Account Agreement; (iv) Fourth, to make payments into
the Capital Reserve Subaccount as required under Section 3.4; (v) Fifth, to make
payments into the Rollover Reserve Subaccount as required under Section 3.5;
(vi) Sixth, to make payments for Approved Operating Expenses as required under
Section 3.6; (vii) Seventh, after the consummation of a Secondary Market
Transaction, to pay the pro rata portion of the expenses described in Section 9;
and (viii) Lastly, any excess amounts shall be held in the Cash Collateral
Reserve Subaccount as required under Section 3.11.

 

(b) The failure of Borrower to make all of the payments required under clauses
(i) through (vii) of Section 3.10(a) in full on each Payment Date shall
constitute an Event of Default under this Agreement.

 

(c) Notwithstanding anything to the contrary contained in this Section 3.10,
after the occurrence of a an Event of Default, Lender may apply all Rents
deposited into the Deposit Account and other proceeds of repayment in such order
and in such manner as Lender shall elect.

 

3.11 Cash Collateral Reserve. Following the commencement, and at all times
during the continuance, of a Cash Management Period, all amounts remaining in
the Deposit Account after making the payments described in Section 3.10(a)(i)
through (vii), if any, shall be deposited into a Subaccount (the “Cash
Collateral Reserve Subaccount”). All funds deposited into the Cash Collateral
Reserve Subaccount shall be held by Lender as additional security for the Debt
and, except as expressly provided in this Section 3.11, Borrower shall have no
right to receive any disbursements therefrom. Notwithstanding the foregoing,
upon the termination of any Cash Management Period, no further deposits shall be
made into the Cash Collateral Reserve Subaccount and, provided that no Event of
Default has occurred and is continuing, all amounts then on deposit in the Cash
Collateral Reserve Subaccount shall be promptly paid to Borrower.

 



18

 

  

4. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the date hereof that:

 

4.1 Organization; Special Purpose. Borrower has been duly organized and is
validly existing and in good standing under the laws of the state of its
formation, with requisite power and authority, and all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to own its properties
and to transact the business in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, business and
operations. Borrower is a Special Purpose Entity.

 

4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents. The
Loan Documents have been duly executed and delivered by Borrower and constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and general
principles of equity. The Loan Documents are not subject to, and Borrower has
not asserted, any right of rescission, set–off, counterclaim or defense,
including the defense of usury. No exercise of any of the terms of the Loan
Documents, or any right thereunder, will render any Loan Document unenforceable.

 

4.3 No Conflicts. The execution, delivery and performance of the Loan Documents
by Borrower and the transactions contemplated hereby will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property of Borrower pursuant to the
terms of, any agreement or instrument to which Borrower is a party or by which
its property is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of its properties. Borrower’s
rights under the Licenses and the Management Agreement will not be adversely
affected by the execution and delivery of the Loan Documents, Borrower’s
performance thereunder, the recordation of the Security Instrument, or the
exercise of any remedies by Lender. Any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of the Loan Documents has
been obtained and is in full force and effect.

 

4.4 Litigation. There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or threatened against
or affecting Borrower, the Manager or the Property, which, if adversely
determined, might materially adversely affect the condition (financial or
otherwise) or business of Borrower, Manager or the condition or ownership of the
Property.

 

4.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might adversely affect Borrower or the
Property, or Borrower’s business, properties, operations or condition, financial
or otherwise. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.

 

4.6 Title. Borrower has good, marketable and indefeasible title in fee to the
real property and good title to the balance of the Property, free and clear of
all Liens except the Permitted Encumbrances. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
transfer of the Property to Borrower have been paid. The Security Instrument
when properly recorded in the appropriate records, together with any UCC
Financing Statements required to be filed in connection therewith, will create
(i) a valid, perfected first priority lien on Borrower’s interest in the
Property and (ii) valid and perfected first priority security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid. The Permitted Encumbrances do not materially adversely
affect the value, operation or use of the Property, or Borrower’s ability to
repay the Loan. No Condemnation or other proceeding has been commenced or, to
Borrower’s best knowledge, is contemplated with respect to all or part of the
Property or for the relocation of roadways providing access to the Property.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents. There are no outstanding options to
purchase or rights of first refusal affecting all or any portion of the
Property. The survey for the Property delivered to Lender does not fail to
reflect any material matter affecting the Property or the title thereto. All of
the Improvements included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvement on an adjoining property encroaches upon the Property, and no
easement or other encumbrance upon the Property encroaches upon any of the
Improvements, except those insured against by the title insurance policy
insuring the Lien of the Security Instrument. Each parcel comprising the
Property is a separate tax lot and is not a portion of any other tax lot that is
not a part of the Property. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, or any
contemplated improvements to the Property that may result in such special or
other assessments.

 



19

 

  

4.7 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency law or the
liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it. In addition, neither Borrower nor
Guarantor has been a party to, or the subject of a Bankruptcy Proceeding for the
past ten years.

 

4.8 Full and Accurate Disclosure. No statement of fact made by Borrower in any
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to Borrower that has not
been disclosed to Lender which adversely affects, or, as far as Borrower can
foresee, might adversely affect, the Property or the business, operations or
condition (financial or otherwise) of Borrower. All financial data, including
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of Borrower and the Property (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of Borrower and the Property as of the date of such reports,
and (iii) to the extent prepared by an independent certified public accounting
firm, have been prepared in accordance with GAAP consistently applied throughout
the periods covered, except as disclosed therein. Borrower has no contingent
liabilities, liabilities for taxes, unusual forward or long–term commitments,
unrealized or anticipated losses from any unfavorable commitments or any
liabilities or obligations not expressly permitted by this Agreement. Since the
date of such financial statements, there has been no materially adverse change
in the financial condition, operations or business of Borrower or the Property
from that set forth in said financial statements.

 

4.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3–101.

 



20

 

  

4.10 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements (including with respect
to parking and applicable zoning and land use laws, regulations and ordinances).
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of Borrower.
The Property is used exclusively as an industrial business park and other
appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the best
of Borrower’s knowledge, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
All certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Property (collectively, the “Licenses”), have been obtained and
are in full force and effect. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property and all
other restrictions, covenants and conditions affecting the Property.

 

4.11 Contracts. Except as set forth on Schedule 5 attached hereto, there are no
service, maintenance or repair contracts affecting the Property that are not
terminable on one month’s notice or less without cause and without penalty or
premium. All service, maintenance or repair contracts affecting the Property
have been entered into at arms–length in the ordinary course of Borrower’s
business and provide for the payment of fees in amounts and upon terms
comparable to existing market rates.

 

4.12 Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document. Borrower
is not (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.13 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service it for its intended uses. All public utilities necessary or
convenient to the full use and enjoyment of the Property are located in the
public right–of–way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
easement. All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

 

4.14 Physical Condition. The Property, including all Improvements, parking
facilities, systems, Equipment and landscaping, are in good condition, order and
repair in all material respects; there exists no structural or other material
defect or damages to the Property, whether latent or otherwise. Borrower has not
received notice from any insurance company or bonding company of any defect or
inadequacy in the Property, or any part thereof, which would adversely affect
its insurability or cause the imposition of extraordinary premiums or charges
thereon or any termination of any policy of insurance or bond. No portion of the
Property is located in an area as identified by the Federal Emergency Management
Agency as an area having special flood hazards.

 



21

 

  

4.15 Leases. Borrower has delivered to Lender a true, correct and complete rent
roll for the Property (the “Rent Roll”), which includes all Leases affecting the
Property. Except as set forth on the Rent Roll and the Tenant estoppels and aged
receivables report delivered to Lender in connection with the closing of the
Loan: (i) each Lease is in full force and effect; (ii) the Tenants under the
Leases have accepted possession of and are in occupancy of all of their
respective demised premises, have commenced the payment of rent under the
Leases, and there are no offsets, claims or defenses to the enforcement thereof;
(iii) all rents due and payable under the Leases have been paid and no portion
thereof has been paid for any period more than thirty (30) days in advance
(except for security deposits and the last month’s rents aggregating not more
than 2 months’ rent); (iv) the rent payable under each Lease is the amount of
fixed rent set forth in the Rent Roll, and there is no claim or basis for a
claim by the Tenant thereunder for an adjustment to the rent; (v) no Tenant has
made any claim against the landlord under any Lease which remains outstanding,
there are no defaults on the part of the landlord under any Lease, and no event
has occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (vi) to Borrower’s best knowledge, there is no
present material default by the Tenant under any Lease; (vii) all security
deposits under Leases are as set forth on the Rent Roll and are held consistent
with Section 3.8; (viii) Borrower is the sole owner of the entire lessor’s
interest in each Lease; (ix) each Lease is the valid, binding and enforceable
obligation of Borrower and the applicable Tenant thereunder; (x) no Person has
any possessory interest in, or right to occupy (other than any right of the
Manager to occupy a management office located on the Property), the Property
except under the terms of a Lease; (xi) each Lease is subordinate to the Loan
Documents, either pursuant to its terms or pursuant to a subordination and
attornment agreement; and (xii) each Lease has been written using the same form
of lease. None of the Leases contains any option to purchase or right of first
refusal to purchase the Property or any part thereof. Neither the Leases nor the
Rents have been assigned or pledged except to Lender, and no other Person has
any interest therein except the Tenants thereunder.

 

4.16 Fraudulent Transfer. Borrower has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

4.17 Ownership of Borrower. The organizational chart attached hereto as Schedule
3 is complete and accurate and illustrates all Persons who have a direct
ownership interest in Borrower.

 

4.18 Management Agreement. The Management Agreement is in full force and effect.
There is no default, breach or violation existing thereunder, and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation thereunder, by either party thereto. Pursuant to the terms of the
Assignment and Subordination of Management Agreement by Borrower and Manager in
favor of Lender dated as of the date hereof, the management fees and the terms
and provisions of the Management Agreement, are subordinate to the Loan
Documents.

 



22

 

  

4.19 Hazardous Substances. Except as set forth in the environmental report
delivered to Lender in connection with the closing of the Loan, (i) the Property
is not in violation of any Legal Requirement pertaining to or imposing liability
or standards of conduct concerning environmental regulation, contamination or
clean–up, including the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, the Emergency
Planning and Community Right–to–Know Act of 1986, the Hazardous Substances
Transportation Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean
Air Act, the Toxic Substance Control Act, the Safe Drinking Water Act, the
Occupational Safety and Health Act, any Legal Requirements relating to Toxic
Mold, any state super–lien and environmental clean–up statutes, any local law
requiring related permits and licenses, any common law relating to Toxic Mold or
other Hazardous Substances, and all amendments to and regulations in respect of
the foregoing laws (collectively, “Environmental Laws”); (ii) the Property is
not subject to any private or governmental Lien or judicial or administrative
notice or action or inquiry, investigation or claim relating to hazardous, toxic
or dangerous substances, wastes, contaminants, and pollutants, including,
without limitation, petroleum, petroleum products, crude oil and fractions
thereof, Toxic Mold, or any other substances or materials which are included
under or regulated by, or for which liability may arise pursuant to,
Environmental Laws other than those substances which are in deminimis quantities
and customarily used or stored in similar properties for the purposed of
cleaning, maintenance or other operations and otherwise in compliance with
Environmental Laws (collectively, “Hazardous Substances”); (iii) to Borrower’s
knowledge, no Hazardous Substances are or have been (including the period prior
to Borrower’s acquisition of the Property), discharged, generated, treated,
disposed of or stored on, incorporated in, or removed or transported from the
Property other than in compliance with all Environmental Laws; (iv) to
Borrower’s knowledge, no Hazardous Substances are present in, on or under any
nearby real property which could migrate to or otherwise affect the Property;
(v) no underground storage tanks exist on the Property and, to Borrower’s
knowledge, the Property has never been used as a landfill; and (vi) there have
been no environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of Borrower which have not been provided to Lender.

 

4.20 Principal Place of Business. The principal place of business of Borrower is
its primary address for notices as set forth in Section 6.1, and Borrower has no
other place of business.

 

4.21 Other Debt. There is no indebtedness with respect to the Property or any
indebtedness secured over excess cash flow or any residual interest therein,
whether secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.

 

4.22 Embargoed Person. None of the funds or assets of Borrower or any Guarantor,
as applicable, constitute property of, or are beneficially owned directly or, to
Borrower’s knowledge, indirectly, by any Embargoed Person (as hereinafter
defined) and no Embargoed Person has any direct interest, and to Borrower’s
knowledge, as of the date hereof, indirect interest, of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

 

4.23 Anti–Money Laundering. None of the funds of Borrower or any Guarantor, as
applicable, that are used to consummate this transaction are derived from or are
the proceeds of any unlawful activity, with the result that the investment in
Borrower or any Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law or may cause any of the
Property to be subject to forfeiture or seizure.  Borrower has ascertained the
identity of all persons and entities who have provided funds to capitalize
Borrower and has conducted verification procedures which are sufficient to
establish the identity and source of such funds.

 



23

 

  

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.19 shall survive in perpetuity.

 

5.COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

5.1 Existence. Borrower shall (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights, and
franchises, (ii) continue to engage in the business presently conducted by it,
(iii) obtain and maintain all Licenses, and (iv) qualify to do business and
remain in good standing under the laws of each jurisdiction, in each case as and
to the extent required for the ownership, maintenance, management and operation
of the Property.

 

5.2 Taxes. Borrower shall pay all Taxes as the same become due and payable, and
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes have been so paid no later than thirty (30) days before they
would be delinquent if not paid (provided, however, that Borrower need not pay
such Taxes nor furnish such receipts for payment of Taxes paid by Lender
pursuant to Section 3.3). Borrower shall not suffer and shall promptly cause to
be paid and discharged any Lien against the Property, and shall promptly pay for
all utility services provided to the Property. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Taxes, provided that (i) no Event of
Default has occurred and is continuing, (ii) such proceeding shall suspend the
collection of the Taxes, (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder, (iv) no part
of or interest in the Property will be in danger of being sold, forfeited,
terminated, canceled or lost, (v) Borrower shall have furnished such security as
may be required in the proceeding, or as may be requested by Lender, to insure
the payment of any such Taxes, together with all interest and penalties thereon,
which shall not be less than one hundred twenty–five percent (125%) of the Taxes
being contested, and (vi) Borrower shall promptly upon final determination
thereof pay the amount of such Taxes, together with all costs, interest and
penalties. Lender may pay over any such security or part thereof held by Lender
to the claimant entitled thereto at any time when, in the judgment of Lender,
the entitlement of such claimant is established.

 

5.3 Repairs; Maintenance and Compliance; Alterations.

 

5.3.1 Repairs; Maintenance and Compliance. Borrower shall at all times maintain,
preserve and protect all franchises and trade names, if any, and Borrower shall
cause the Property to be maintained in a good and safe condition and repair
(reasonable wear and tear excepted) and shall not remove, demolish or alter the
Improvements or Equipment (except for alterations performed in accordance with
Section 5.3.2 and normal replacement of Equipment with Equipment of equivalent
value and functionality). Borrower shall promptly comply with all Legal
Requirements and promptly cure properly any violation of a Legal Requirement.
Borrower shall notify Lender in writing within two (2) Business Days after
Borrower first receives notice of any such non–compliance. Borrower shall
promptly repair, replace or rebuild any part of the Property that becomes
damaged, worn or dilapidated and shall complete and pay for any Improvements
when due and payable in the process of construction or repair.

 



24

 

  

5.3.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not materially and adversely affect Borrower’s financial
condition or the value or Net Operating Income of the Property and (iii) are in
the ordinary course of Borrower’s business. Borrower shall not perform any
Material Alteration without Lender’s prior written consent, which consent shall
not be unreasonably withheld or delayed; provided, however, that Lender may, in
its sole and absolute discretion, withhold consent to any alteration the cost of
which is reasonably estimated to exceed $1,000,000 or which is likely to result
in a decrease of Net Operating Income by two and one–half percent (2.5%) or more
for a period of thirty (30) days or longer. Lender may, as a condition to giving
its consent to a Material Alteration, require that Borrower deliver to Lender
security for payment of the cost of such Material Alteration in an amount equal
to one hundred twenty–five percent (125%) of the cost of the Material Alteration
as estimated by Lender, which shall be periodically disbursed to Borrower in
connection with such Material Alteration upon Borrower’s request in accordance
with the disbursement procedures provided in Section 3.4. Upon substantial
completion of the Material Alteration, Borrower shall provide evidence
satisfactory to Lender that (i) the Material Alteration was constructed in a
good and workmanlike manner and in accordance with applicable Legal Requirements
and substantially in accordance with plans and specifications approved by Lender
(which approval shall not be unreasonably withheld or delayed), (ii) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with the Material Alteration have been paid
in full (other than with respect to any amounts to be paid in connection with a
final disbursement requested by Borrower from amounts held by Lender pursuant to
this Section 5.3.2) and have delivered unconditional releases of lien (which may
be conditioned upon receipt of payment from the requested disbursement), and
(iii) all material Licenses necessary for the use, operation and occupancy of
the Material Alteration (other than those which depend on the performance of
Tenant improvement work) have been issued. Borrower shall reimburse Lender upon
demand for all out–of–pocket costs and expenses (including the reasonable fees
of any architect, engineer or other professional engaged by Lender) incurred by
Lender in reviewing plans and specifications or in making any determinations
necessary to implement the provisions of this Section 5.3.2.

 

5.4 Performance of Other Agreements. Borrower shall observe and perform each and
every material term to be observed or performed by it pursuant to the terms of
any agreement or instrument affecting or pertaining to the Property, including
the Loan Documents.

 

5.5 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

 

5.6 Further Assurances. Borrower shall, at Borrower’s sole cost and expense,
(i) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve or protect the collateral at any time securing or intended
to secure the Debt or for the better and more effective carrying out of the
intents and purposes of the Loan Documents, as Lender may reasonably require
from time to time; and (ii) upon Lender’s request therefor given from time to
time after the occurrence of any Event of Default pay for (a) reports of UCC,
federal tax lien, state tax lien, judgment and pending litigation searches with
respect to Borrower and (b) searches of title to the Property, each such search
to be conducted by search firms reasonably designated by Lender in each of the
locations reasonably designated by Lender.

 



25

 

  

5.7 Environmental Matters.

 

5.7.1 Hazardous Substances. So long as Borrower owns or is in possession of the
Property, Borrower shall (i) keep the Property free from Hazardous Substances
and in compliance with all Environmental Laws, (ii) promptly notify Lender if
Borrower shall become aware that (A) any Hazardous Substance is on or near the
Property, (B) the Property is in violation of any Environmental Laws or (C) any
condition on or near the Property might pose a threat to the health, safety or
welfare of humans and (iii) remove such Hazardous Substances or cure such
violations or remove such threats, as applicable, as required by law (or as
shall be reasonably required by Lender in the case of removal which is not
required by law, but in response to the opinion of a licensed hydrogeologist,
licensed environmental engineer or other qualified environmental consulting firm
engaged by Lender (“Lender’s Consultant”)), promptly after Borrower becomes
aware of same, at Borrower’s sole expense. Any removal, remediation or cure of
any violation relating to Toxic Mold shall include, without limitation, all acts
required to clean and disinfect any portions of the Property affected by Toxic
Mold and to eliminate the source(s) of Toxic Mold in or on the Property,
including providing any necessary moisture control systems at the Property.
Nothing herein shall prevent Borrower from recovering such expenses from any
other party that may be liable for such removal, remediation or cure.

 

5.7.2 Environmental Monitoring.

 

(a) Borrower shall give prompt written notice to Lender of (i) any proceeding or
inquiry by any party (including any Governmental Authority), upon Borrower’s
receipt of notice thereof, with respect to the presence of any Hazardous
Substance on, under, from or about the Property, (ii) all claims made or
threatened in writing by any third party (including any Governmental Authority),
upon Borrower’s receipt of written notice thereof, against Borrower or the
Property or any party occupying the Property relating to any loss or injury
resulting from any Hazardous Substance, and (iii) Borrower’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property to be subject to any investigation or
cleanup pursuant to any Environmental Law. Borrower shall permit Lender to join
and participate in, as a party if it so elects, any legal or administrative
proceedings or other actions initiated with respect to the Property in
connection with any Environmental Law or Hazardous Substance, and Borrower shall
pay all reasonable attorneys’ fees and disbursements incurred by Lender in
connection therewith.

 

(b) Upon Lender’s request, but not more than once per calendar year unless an
Event of Default exists or Lender in its good faith judgment determines that
reasonable cause exists for the performance of such environmental inspection or
audit, Borrower shall provide an inspection or audit of the Property prepared by
a licensed hydrogeologist, licensed environmental engineer or qualified
environmental consulting firm approved by Lender assessing the presence or
absence of Hazardous Substances on, in or near the Property, and if Lender in
its good faith judgment determines that reasonable cause exists for the
performance of such environmental inspection or audit, then the cost and expense
of such audit or inspection shall be paid by Borrower. Such inspections and
audit may include soil borings and ground water monitoring. If Borrower fails to
provide any such inspection or audit within thirty (30) days after such request,
Lender may order same, and Borrower hereby grants to Lender and its employees
and agents access to the Property and a license to undertake such inspection or
audit.

 

(c) If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Borrower, or presently exists
or is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender. If any investigation, site monitoring, containment, cleanup, removal,
restoration or other work of any kind is reasonably necessary under an
applicable Environmental Law (“Remedial Work”), Borrower shall commence all such
Remedial Work within thirty (30) days after written demand by Lender and
thereafter diligently prosecute to completion all such Remedial Work within such
period of time as may be required under Legal Requirements. All Remedial Work
shall be performed by licensed contractors reasonably approved in advance by
Lender and under the supervision of a consulting engineer reasonably approved by
Lender. All costs of such Remedial Work shall be paid by Borrower, including
Lender’s reasonable attorneys’ fees and disbursements incurred in connection
with the monitoring or review of such Remedial Work. If Borrower does not timely
commence and diligently prosecute to completion the Remedial Work, Lender may
(but shall not be obligated to) cause such Remedial Work to be performed at
Borrower’s expense. Notwithstanding the foregoing, Borrower shall not be
required to commence such Remedial Work within the above specified time period:
(x) if prevented from doing so by any Governmental Authority, (y) if commencing
such Remedial Work within such time period would result in Borrower or such
Remedial Work violating any Environmental Law, or (z) if Borrower, at its
expense and after prior written notice to Lender, is contesting by appropriate
legal, administrative or other proceedings, conducted in good faith and with due
diligence, the need to perform Remedial Work. Borrower shall have the right to
contest the need to perform such Remedial Work, provided that, (1) Borrower is
permitted by the applicable Environmental Laws to delay performance of the
Remedial Work pending such proceedings, (2) neither the Property nor any part
thereof or interest therein will be sold, forfeited or lost if Borrower fails to
promptly perform the Remedial Work being contested, and if Borrower fails to
prevail in such contest, Borrower would thereafter have the opportunity to
perform such Remedial Work, (3) Lender would not, by virtue of such permitted
contest, be exposed to any risk of any civil liability for which Borrower has
not furnished additional security as provided in clause (4) below, or to any
risk of criminal liability, and neither the Property nor any interest therein
would be subject to the imposition of any Lien for which Borrower has not
furnished additional security as provided in clause (4) below, as a result of
the failure to perform such Remedial Work and (4) Borrower shall have furnished
to Lender additional security in respect of the Remedial Work being contested
and the loss or damage that may result from Borrower’s failure to prevail in
such contest in such amount as may be reasonably requested by Lender but in no
event less than one hundred twenty–five percent (125%) of the cost of such
Remedial Work as estimated by Lender or Lender’s Consultant and any loss or
damage that may result from Borrower’s failure to prevail in such contest.

 



26

 

  

(d) Borrower shall not install or permit to be installed on the Property any
underground storage tank.

 

5.8 Title to the Property; Liens. Borrower will warrant and defend the title to
the Property, and the validity and priority of all Liens granted or otherwise
given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons. Without Lender’s prior written
consent, Borrower shall not create, incur, assume, permit or suffer to exist any
Lien on all or any portion of the Property or any Lien on any direct or indirect
legal or beneficial ownership interest in Borrower, except Liens in favor of
Lender and Permitted Encumbrances, unless such Lien is bonded or discharged
within thirty (30) days after Borrower first receives notice of such Lien.

 

5.9 Leases.

 

5.9.1 Generally. Upon request (but not more than once per calendar quarter
unless an Event of Default exists), Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall provide for rental rates and terms comparable to then existing
local market rates and shall be arm’s length transactions with bona fide,
independent third–party Tenants.

 



27

 

  

5.9.2 Material Leases. Borrower shall not enter into a proposed Material Lease
or a proposed renewal, extension or modification of an existing Material Lease
without the prior written consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld, conditioned or
delayed. Prior to seeking Lender’s consent to any Material Lease, Borrower shall
deliver to Lender a copy of such proposed Material Lease (a “Proposed Material
Lease”) blacklined to show changes from the standard form of Lease approved by
Lender and then being used by Borrower. Lender shall approve or disapprove each
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease for which Lender’s approval is required under this
Agreement within ten (10) Business Days of the submission by Borrower to Lender
of a written request for such approval, accompanied by a final copy of the
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. If requested by Borrower, Lender will grant conditional
approvals of a Proposed Material Lease or a proposed renewal, extension or
modification of an existing Material Lease at any stage of the leasing process,
from initial “term sheet” through negotiated lease drafts, provided that Lender
shall retain the right to disapprove any such Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease if
subsequent to any preliminary approval material changes are made to the terms
previously approved by Lender, or additional material terms are added that had
not previously been considered and approved by Lender in connection with such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. Provided that no Event of Default is continuing, if
Borrower provides Lender with a written request for approval (which written
request shall specifically refer to this Section 5.9.2 and shall explicitly
state that failure by Lender to approve or disapprove within ten (10) Business
Days will constitute a deemed approval) and Lender fails to reject the request
in writing delivered to Borrower within ten (10) Business Days after receipt by
Lender of the request, the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease shall be deemed approved
by Lender, and Borrower shall be entitled to enter into such Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease.

 

5.9.3 Minor Leases. Notwithstanding the provisions of Section 5.9.2 above,
provided that no Event of Default is continuing, renewals, amendments and
modifications of existing Leases and proposed leases shall not be subject to the
prior approval of Lender provided (i) the proposed lease would be a Minor Lease
or the existing Lease, as amended or modified, or the renewal Lease is a Minor
Lease, (ii) the Lease shall be written substantially in accordance with the
standard form of Lease which shall have been approved by Lender, subject to any
commercially reasonable changes made in the course of negotiation with the
applicable Tenant, (iii) the Lease as amended or modified or the renewal Lease
or series of leases or proposed lease or series of leases: (a) shall provide for
net effective rental rates comparable to then existing local market rates, (b)
shall have an initial term (together with all renewal options) of not less than
three (3) years or greater than ten (10) years; provided, however, Borrower may
enter into Minor Leases with terms of (1) less than three (3) years but not less
than one (1) year so long as such Minor Leases don’t (A) cover more than seventy
percent (70%) of the Property's gross leasable area or (B) account for gross
annual rent of more than seventy percent (70%) of the total annual Rents and (2)
less than one (1) year so long as such Minor Leases don’t (A) cover more than
eighteen percent (18%) of the Property's gross leasable area and (B) account for
gross annual rent of more than eighteen percent (18%) of the total annual Rents,
(c) shall provide for automatic self–operative subordination to the Security
Instrument and, at Lender’s option, (x) attornment to Lender and (y) if the
Property is located in a jurisdiction in which the Legal Requirements provide
for the termination of leases that are subordinate to the Lien of the Security
Instrument, the unilateral right by Lender to subordinate the Lien of the
Security Instrument to the Lease, and (d) shall not contain any option to
purchase, any right of first refusal to purchase, any right to terminate (except
in the event of the destruction or condemnation of substantially all of the
Property), any requirement for a non–disturbance or recognition agreement, or
any other provision which might adversely affect the rights of Lender under the
Loan Documents in any material respect. Borrower shall deliver to Lender copies
of all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence within ten (10) Business Days after the execution of the
Lease. With respect to any Lease or proposed renewal, extension or modification
of an existing Lease that requires Lender’s consent under this Section 5.9.3,
provided that no Event of Default is continuing, if Borrower provides Lender
with a written request for approval (which written request shall specifically
refer to this Section 5.9.3 and shall explicitly state that failure by Lender to
approve or disapprove within ten (10) Business Days will constitute a deemed
approval) and Lender fails to reject the request in writing delivered to
Borrower within ten (10) Business Days after receipt by Lender of the request,
the proposed Lease or proposed renewal, extension or modification of an existing
Lease shall be deemed approved by Lender, and Borrower shall be entitled to
enter into such proposed Lease or proposed renewal, extension or modification of
an existing Lease.

 



28

 

  

5.9.4 Additional Covenants with respect to Leases. Borrower (i) shall observe
and perform the material obligations imposed upon the lessor under the Leases
and shall not do or permit anything to materially impair the value of the Leases
as security for the Debt; (ii) shall promptly send copies to Lender of all
written notices of default that Borrower shall send or receive under any Lease;
(iii) shall enforce, in accordance with commercially reasonable practices for
properties similar to the Property, the terms, covenants and conditions in the
Leases to be observed or performed by the lessees, short of termination thereof;
(iv)  shall not collect any of the Rents more than one month in advance (other
than security deposits and last month’s rents aggregating not more than two (2)
months’ rent); (v) shall not execute any other assignment of lessor’s interest
in the Leases or the Rents (except as contemplated by the Loan Documents);
(vi) shall not modify any Lease in a manner inconsistent with the Loan
Documents; (vii) shall not convey or transfer or suffer or permit a conveyance
or transfer of the Property so as to effect a merger of the estates and rights
of, or a termination or diminution of the obligations of, lessees under Leases;
(viii) shall not consent to any assignment of or subletting under any Material
Lease unless required in accordance with its terms without the prior consent of
Lender, which, with respect to a subletting, may not, so long as no Event of
Default is continuing, be unreasonably withheld, conditioned or delayed; and
(ix) shall not cancel or terminate any Material Lease or accept a surrender
thereof without the prior consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld, conditioned or
delayed.

 

5.10 Estoppel Statement. After written request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement addressed to Lender, its
successors and assigns, duly acknowledged and certified, setting forth (i) the
unpaid Principal, (ii) the Interest Rate, (iii) the date installments of
interest or Principal were last paid, (iv) any offsets or defenses to the
payment of the Debt, (v) that no Event of Default exists under the Loan
Documents, and (vi) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

 

5.11 Property Management.

 

5.11.1 Management Agreement. Borrower shall (i) cause the Property to be managed
pursuant to the Management Agreement; (ii) promptly perform and observe all of
the material covenants required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its rights thereunder; (iii) promptly notify Lender of any default
under the Management Agreement of which it is aware; (iv) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditure
plan, and property improvement plan and any other notice, report and estimate
received by Borrower under the Management Agreement; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement. Without Lender’s prior
written consent, Borrower shall not (a) surrender, terminate, cancel, extend or
renew the Management Agreement or otherwise replace the Manager or enter into
any other management agreement (except pursuant to Section 5.11.2); (b) reduce
or consent to the reduction of the term of the Management Agreement;
(c) increase or consent to the increase of the amount of any charges under the
Management Agreement; (d) otherwise modify, change, supplement, alter or amend
in any material respect, or waive or release any of its rights and remedies
under, the Management Agreement; or (e) suffer or permit the occurrence and
continuance of a default beyond any applicable cure period under the Management
Agreement (or any successor management agreement) if such default permits the
Manager to terminate the Management Agreement (or such successor management
agreement).

 



29

 

  

5.11.2 Termination of Manager. If (i) Borrower fails to maintain a Debt Service
Coverage Ratio of at least 1.10:1 or (ii) an Event of Default shall be
continuing, or (iii) a Bankruptcy Action occurs with respect to Manager, or
(iv) Manager is in default under the Management Agreement, Borrower shall, at
the request of Lender, terminate the Management Agreement and replace Manager
with a replacement manager acceptable to Lender in Lender’s discretion and the
applicable Rating Agencies on terms and conditions satisfactory to Lender and
the applicable Rating Agencies unless, in the case of the event described in
clause (i) only, Borrower shall (at Borrower’s option to avoid such termination
of the Management Agreement) defease a portion of the unpaid Principal to a
level such that the Debt Service Coverage Ratio of the unpaid Principal is
restored to a level of not less than 1.10:1. All calculations of Debt Service
Coverage Ratio for purposes of this Section 5.11.2 shall be subject to
verification by Lender. Borrower’s failure to appoint an acceptable manager
within thirty (30) days after Lender’s request of Borrower to terminate the
Management Agreement shall constitute an immediate Event of Default. Borrower
may from time to time appoint a successor manager to manage the Property, which
successor manager and Management Agreement shall be approved in writing by
Lender in Lender’s reasonable discretion and the applicable Rating Agencies.

 

5.12 Special Purpose Entity. Borrower shall at all times be a Special Purpose
Entity. A “Special Purpose Entity” shall have the meaning set forth on Schedule
4 hereto.

 

5.13 Intentionally Deleted.

 

5.14 Change In Business or Operation of Property. Borrower shall not purchase or
own any real property other than the Property and shall not enter into any line
of business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business or otherwise cease to operate the Property as an
industrial business park or terminate such business for any reason whatsoever
(other than temporary cessation in connection with renovations to the Property).

 

5.15 Certain Prohibited Actions. Borrower shall not directly or indirectly do
any of the following: (i) change its principal place of business or chief
executive office without first giving Lender thirty (30) days’ prior notice;
(ii) cancel or otherwise forgive or release any claim or debt owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business in its reasonable judgment; (iii) Transfer any License
required for the operation of the Property; or (iv) maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
ERISA Affiliate of Borrower to, maintain, sponsor, contribute to or become
obligated to contribute to, any Plan or any Welfare Plan or permit the assets of
Borrower to become “plan assets,” whether by operation of law or under
regulations promulgated under ERISA.

 

5.16 Prohibited Transfers. Borrower shall not directly or indirectly make,
suffer or permit the occurrence of any Transfer other than a Permitted Transfer.
Notwithstanding the foregoing, Lender shall not unreasonably withhold its
consent to a sale of the Property in its entirety (a “Special Transfer”) to a
Special Purpose Entity with organizational documents containing provisions
satisfying Lender’s then–current requirements of a Special Purpose Entity and
otherwise acceptable to Lender (a “Buyer”), provided that:

 



30

 

 

(a) No Event of Default is then continuing;

 

(b) Borrower gives Lender written notice of the terms of such prospective
Special Transfer not less than sixty (60) days before the date on which such
sale is scheduled to close, accompanied by all information concerning the
proposed Buyer as Lender would require in evaluating an initial extension of
credit to a borrower and such reasonable non–refundable application fee (not to
exceed $2,500) as shall be required by Lender. Lender shall have the right to
approve or disapprove the proposed Buyer in its reasonable discretion (it being
acknowledged that Lender may, as a condition to approving any proposed Buyer,
require a Rating Comfort Letter from each of the Rating Agencies);

(c) Borrower pays Lender, concurrently with the closing of such Special
Transfer, a non refundable assumption fee in an amount equal to all reasonable
out–of–pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, incurred by Lender in connection with the
Special Transfer plus an amount equal to one percent (1.0%) of the then
outstanding Principal; provided, however, a fee of one-half of one percent
(0.5%) shall apply for the first Special Transfer only;

 

(d) Buyer assumes all of the obligations of Borrower under this Agreement, the
Note and the other Loan Documents and, prior to or concurrently with the closing
of such Special Transfer, Buyer executes, without any cost or expense to Lender,
such documents and agreements as Lender shall reasonably require to evidence and
effectuate said assumption and delivers such legal opinions as Lender may
reasonably require;

 

(e) Borrower and Buyer execute and cause to be filed in such public records as
Lender deems appropriate, without any cost or expense to Lender, new financing
statements or financing statement amendments and any additional documents
reasonably requested by Lender;

 

(f) Borrower causes to be delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s title insurance policy, property and
liability insurance endorsements or certificates and other similar materials as
Lender may deem reasonably necessary at the time of the Special Transfer, all in
form and substance reasonably satisfactory to Lender, including, without
limitation, an endorsement or endorsements to Lender’s title insurance policy
insuring the Lien of the Security Instrument, extending the effective date of
such policy to the date of execution and delivery (or, if later, of recording)
of the assumption agreement referenced above in clause (d) of this Section 5.16,
with no additional exceptions added to such policy (other than taxes for the
then-current year, which are not yet due and payable, and other exceptions which
are approved by Lender in its sole discretion) and insuring that fee simple
title to the Property is vested in Buyer;

 

(g) Borrower executes and delivers to Lender, without any cost or expense to
Lender, a release of Lender, its officers, directors, employees and agents, from
all claims and liability relating to the transactions evidenced by the Loan
Documents through and including the date of the closing of the Special Transfer,
which agreement shall be in form and substance reasonably satisfactory to Lender
and shall be binding upon Buyer;

 

(h) Such Special Transfer is not construed so as to relieve Borrower of any
personal liability under the Note or any of the other Loan Documents for any
acts or events occurring or obligations arising prior to or simultaneously with
the closing of such Special Transfer and Borrower executes, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate the ratification of said personal liability.
Borrower shall be released from and relieved of any personal liability under the
Note or any of the other Loan Documents for any acts or events occurring or
obligations arising after the closing of such Special Transfer which are not
caused by or arising out of any acts or events occurring or obligations arising
prior to or simultaneously with the closing of such Special Transfer;

 



31

 

  

(i) Such Special Transfer is not construed so as to relieve any Guarantor of its
obligations under any Loan Document, until a direct or indirect member, partner
or shareholder of Buyer approved by Lender in its sole discretion (a “Successor
Guarantor”) assumes the obligations of such Guarantor and executes such
documents as may be required by Lender to evidence such assumption. Guarantor
shall be released from and relieved of any of its obligations under any
indemnity or guaranty executed in connection with the Loan for any acts or
events occurring or obligations arising after the closing of such Special
Transfer which are not caused by or arising out of any acts or events occurring
or obligations arising prior to or simultaneously with the closing of such
Special Transfer;

 

(j) Buyer has furnished to Lender all appropriate documents and instruments
evidencing Buyer’s capacity and good standing, and the authority of the signers
to execute the assumption of the Loan and the Loan Documents, which documents
and instruments shall include certified copies of all documents and instruments
relating to the organization and formation of Buyer and of the entities, if any,
which are direct or indirect members, partners or shareholders of Buyer, all of
which shall be satisfactory to Lender;

 

(k) Buyer shall assume the obligations of Borrower under any management
agreements pertaining to the Property, or shall cause the new manager and
management agreement to satisfy the requirements of Section 5.11 hereof, as
applicable;

 

(l) Buyer shall furnish an opinion of counsel satisfactory to Lender that the
acquisition of the Property and the assumption of the Loan and the Loan
Documents by Buyer and, to the extent applicable, Successor Guarantor, was
validly authorized, and duly executed and delivered, and constitutes the legal,
valid and binding obligations of Buyer and Successor Guarantor, enforceable
against each of them in accordance with their respective terms, and with respect
to such other matters as Lender may reasonably require; and

 

(m) Buyer shall provide Lender with a fully executed copy of (1) a deed covering
the Property, (2) a bill of sale covering the personal property constituting a
part of the Property and (3) an assignment and assumption agreement in respect
of the Leases, in form and substance reasonably satisfactory to Lender.

 

5.17 Expenses. Borrower shall reimburse Lender upon receipt of notice for all
reasonable out–of–pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with the Loan,
including (i) the preparation, negotiation, execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby and all
the costs of furnishing all opinions by counsel for Borrower; (ii) Borrower’s
and Lender’s ongoing performance under and compliance with the Loan Documents,
including confirming compliance with environmental and insurance requirements;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications of or under any Loan
Document and any other documents or matters requested by Lender or Borrower;
(iv) filing and recording of any Loan Documents; (v) title insurance, surveys,
inspections and appraisals; (vi) the creation, perfection or protection of
Lender’s Liens on the Property and the Cash Management Accounts (including fees
and expenses for title and lien searches, intangibles taxes, personal property
taxes, mortgage recording taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports; provided, however, notwithstanding
anything to the contrary contained in this Section 5.17, such appraisals,
environmental reports, surveys and/or engineering reports shall be at no cost or
expense to Borrower except in connection with the closing of the Loan or in an
Event of Default exists or if Lender in its good faith judgment determines that
reasonable cause exists for the performance or preparation of such item);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) fees charged by
Rating Agencies in connection with the Loan or any modification thereof;
(ix) enforcing any obligations of or collecting any payments due from Borrower
under any Loan Document or with respect to the Property or in connection with
any refinancing or restructuring of the Loan in the nature of a “work–out”, or
any insolvency or bankruptcy proceedings and (x) the fees and expenses of any
special servicer retained in respect of the Loan. Any costs and expenses due and
payable to Lender hereunder which are not paid by Borrower within ten (10)
Business Days after written demand may be paid from any amounts in the Deposit
Account, with notice thereof to Borrower. The obligations and liabilities of
Borrower under this Section 5.17 shall survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Property by foreclosure or a conveyance in lieu of
foreclosure.

 



32

 

  

5.18 Indemnity. Borrower shall defend, indemnify and hold harmless Lender and
each of its Affiliates and their respective successors and assigns, including
the directors, officers, partners, members, shareholders, participants,
employees, professionals and agents of any of the foregoing (including any
Servicer) and each other Person, if any, who Controls Lender, its Affiliates or
any of the foregoing (each, an “Indemnified Party”), from and against any and
all liabilities, obligations, losses, damages (excluding punitive damages),
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for an Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto, court costs and costs
of appeal at all appellate levels, investigation and laboratory fees, consultant
fees and litigation expenses), that may be imposed on, incurred by, or asserted
against any Indemnified Party (collectively, the “Indemnified Liabilities”) in
any manner, relating to or arising out of or by reason of the Loan, including:
(i) any breach by Borrower of its obligations under, or any misrepresentation
contained in, any Loan Document; (ii) the use or intended use of the proceeds of
the Loan; (iii) any information provided by or on behalf of Borrower, or
contained in any documentation approved by Borrower; (iv) ownership of the
Security Instrument or any of the other Loan Documents, or the Property or any
interest therein, or receipt of any Rents; (v) any accident, injury to or death
of persons or loss of or damage to property occurring in, on or about the
Property or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (vi) any use, nonuse or condition in, on or
about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (viii) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substance
on, from or affecting the Property; (ix) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Substance; (x) any lawsuit brought or threatened, settlement reached,
or government order relating to such Hazardous Substance; (xi) any violation of
the Environmental Laws which is based upon or in any way related to such
Hazardous Substance, including the costs and expenses of any Remedial Work;
(xii) any failure of the Property to comply with any Legal Requirement;
(xiii) any claim by brokers, finders or similar persons claiming to be entitled
to a commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto; and (xiv) the claims of any lessee of any portion of the
Property or any Person acting through or under any lessee or otherwise arising
under or as a consequence of any Lease; provided, however, that Borrower shall
not have any obligation to any Indemnified Party hereunder if and to the limited
extent that it is finally judicially determined that such Indemnified
Liabilities arose solely from the gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Party. Any amounts payable to any
Indemnified Party by reason of the application of this Section 5.18 shall be
payable on demand and shall bear interest at the Default Rate from the date loss
or damage is sustained by any Indemnified Party until paid. The obligations and
liabilities of Borrower under this Section 5.18 shall survive the Term and the
exercise by Lender of any of its rights or remedies under the Loan Documents,
including the acquisition of the Property by foreclosure or a conveyance in lieu
of foreclosure.

 



33

 

  

5.19 Embargoed Person. (a) At all times throughout the Term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (i) none of the funds or assets of Borrower or Guarantor, whether or
not used to repay the Loan, shall constitute property of, or shall be
beneficially owned directly or, to Borrower’s knowledge, indirectly, by any
person, entity or government subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that are
identified on (A) the “List of Specially Designated Nationals and Blocked
Persons” maintained by the Office of Foreign Assets Control (“OFAC”), U.S.
Department of the Treasury’s FINCEN list, or to Borrower’s knowledge, as of the
date thereof, based upon reasonable inquiry by Borrower, on any other similar
list maintained by OFAC or FINCEN pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in Borrower or any Guarantor, as applicable (whether directly or
indirectly), is prohibited by law, or the Loan made by Lender would be in
violation of law, or (B) Executive Order 13224 (September 23, 2001) issued by
the President of the United States (“Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), any related enabling legislation or any other similar Executive
Orders, and (ii) no Embargoed Person shall have any direct interest or, to
Borrower’s knowledge, indirect interest, of any nature whatsoever in Borrower or
any Guarantor, as applicable, with the result that the investment in Borrower or
any Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law.

 

(b) At all times throughout the Term of the Loan, none of any of Borrower or
Guarantor, nor any Person Controlling, Controlled by or under common Control
with any of Borrower or Guarantor, nor any Person (excluding shareholders of a
publicly-held corporation having a direct or indirect interest in Borrower)
having a beneficial interest in, or for whom any of Borrower or Guarantor is
acting as agent or nominee in connection with the investment, is (a) a country,
territory, person or entity named on an OFAC or FINCEN list, or is a Person that
resides in or has a place of business in a country or territory named on such
lists; (b) a Person residing in, or organized or chartered under the laws of a
jurisdiction identified as non–cooperative by the Financial Action Task Force
(“FATF”); or (c) a Person whose funds originate from or will be routed through ,
an account maintained at a foreign shell bank or “offshore bank.”

 

(c) None of Borrower or Guarantor, nor any Person Controlling, Controlled by or
under common Control with Borrower or Guarantor is a “senior foreign political
figure” or an “immediate family” member or “close associate” (as all such terms
are defined below) of a senior foreign political figure within the meaning of
the USA PATRIOT Act (i.e., the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107–56, as may be amended). For the purposes of this subsection
(c), (i) “senior foreign political figure” means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party or a senior executive of a foreign government–owned
corporation, and such term also includes any corporation, business or other
entity that has been formed by, or for the benefit of, a senior foreign
political figure, (ii) “immediate family” of a senior foreign political figure
includes the figure’s parents, siblings, spouse, children and in–laws, and (iii)
“close associate” of a senior foreign political figure means a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



34

 

  

5.20 Anti–Money Laundering. At all times throughout the Term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, none of the funds of Borrower or any Guarantor, as applicable, that
are used to consummate this transaction or to repay the Loan shall be derived
from or are the proceeds of any unlawful activity, with the result that the
investment in Borrower or any Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law or may
cause any of the Property to be subject to forfeiture or seizure. Borrower has
ascertained the identity of all persons and entities who have provided funds to
capitalize Borrower and has conducted verification procedures which are
sufficient to establish the identity and source of such funds.

 

5.21 ERISA. At all times throughout the Term, upon the request of Lender or any
of Lender’s successors, assigns or participants in the Loan, the management of
Borrower shall consult with Lender or any of Lender’s successors, assigns or
participants on significant business issues relating to the operation of the
Property and make itself available quarterly either personally or by telephone
at mutually agreeable times for such consultation; provided, however, that such
consultation need not result in any change in Borrower’s course of action,
subject to Section 8.1. The aforementioned consultation rights are intended to
satisfy the requirement of management rights for purposes of the Department of
Labor “plan assets” regulation 29 C.F.R., Section 2510.3–101.

 

6.NOTICES AND REPORTING.

 

6.1 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document (a “Notice”) shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile (if facsimile is
provided below) and confirmed by facsimile answer back, in each case addressed
as follows (or to such other address or Person as a party shall designate from
time to time by Notice to the other party): If to Lender: Natixis Real Estate
Capital LLC, 1251 Avenue of the Americas, New York, New York 10020; Attention:
Real Estate Administration, Telecopier: (212) 891–6101 with copies to: Nelson
Mullins Riley & Scarborough LLP, 100 North Tryon Street, 42nd Floor, Charlotte,
North Carolina 28202, Attention: D. Shane Gunter, Esq. Telecopier: (704)
417–3252; if to Borrower: c/o 1430 Broadway, Suite 503, New York, New York
10018, Attention: Alexander Ludwig, Telecopier: (917) 591-8107, with a copy to:
Blank Rome LLP, The Chrysler Building, 405 Lexington Avenue, New York, NY 10174,
Attention: Samuel M. Walker, Esq., Telecopier: (917) 332-3805. A Notice shall be
deemed to have been given: (a) in the case of hand delivery, at the time of
delivery; (b) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; (c) in the case of overnight
delivery, upon the first attempted delivery on a Business Day; or (d) in the
case of facsimile transmission, when sent and electronically confirmed.

 

6.2 Borrower Notices and Deliveries. Borrower shall (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened (in writing) against Borrower which might
materially adversely affect Borrower’s condition (financial or otherwise) or
business or the Property; (ii) any material adverse change in Borrower’s
condition, financial or otherwise, or of the occurrence of any Event of Default
of which Borrower has knowledge; and (b) furnish and provide to Lender all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements in Borrower’s possession, reasonably requested, from time
to time, by Lender (but no more frequently than once per year unless an Event of
Default exists or except in connection with a Secondary Market Transaction)+. In
addition, after request by Lender (but no more frequently than twice in any
year), Borrower shall furnish to Lender (x) within ten (10) days, a certificate
addressed to Lender, its successors and assigns reaffirming all representations
and warranties of Borrower set forth in the Loan Documents as of the date
requested by Lender or, to the extent of any changes to any such representations
and warranties, so stating such changes, and (y) within thirty (30) days, Tenant
estoppel certificates addressed to Lender, its successors and assigns from each
Tenant at the Property in form and substance reasonably satisfactory to Lender.

 



35

 

  

6.3 Financial Reporting.

 

6.3.1 Bookkeeping. Borrower shall keep on a calendar year basis, in accordance
with GAAP or any other accounting method, consistently applied, proper and
accurate books, records and accounts reflecting all of the financial affairs of
Borrower and all items of income and expense and any services, Equipment or
furnishings provided in connection with the operation of the Property, whether
such income or expense is realized by Borrower, Manager (on behalf of Borrower)
or any Affiliate of Borrower. Lender shall have the right from time to time
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or other Person maintaining them,
and to make such copies or extracts thereof as Lender shall reasonably require.
During the existence of an Event of Default, Borrower shall pay any costs
incurred by Lender to examine such books, records and accounts, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

6.3.2 Annual Reports. Borrower shall furnish to Lender annually within
one-hundred twenty (120) days after each calendar year, a complete copy of
Borrower’s annual financial statements compiled by an independent certified
public accountant reasonably acceptable to Lender in form and content reasonably
acceptable to Lender, prepared in accordance with GAAP or any other accounting
method, consistently applied, and containing balance sheets and statements of
profit and loss for Borrower and the Property in such detail as Lender may
reasonably request. Each such statement (x) shall be in form and substance
reasonably satisfactory to Lender, (y) shall set forth the financial condition
and the income and expenses for the Property for the immediately preceding
calendar year, including statements of annual Net Operating Income as well as
(1) a list of Tenants, if any, occupying more than twenty percent of the
rentable space of the Property, (2) with respect to Tenants occupying ten
percent (10%) or more of the rentable space of the Property a breakdown showing
(a) the year in which each Lease then in effect expires, (b) the percentage of
rentable space covered by such Lease, (c) the percentage of base rent with
respect to which Leases shall expire in each such year, expressed both on a per
year and a cumulative basis; provided, however, such statement shall not be
required to include the items set forth in (1) and (2) above to the extent such
matters are included in the rent rolls delivered pursuant to Section 6.3.3(vii)
below, and (z) shall be accompanied by an Officer’s Certificate certifying
(1) that such statement is true, correct, complete and accurate in all material
respects and presents fairly the financial condition of the Property and has
been prepared in accordance with GAAP or any other accounting method
consistently applied and (2) whether there exists an Event of Default, and if
so, the nature thereof, the period of time it has existed and the action then
being taken to remedy it.

 

6.3.3 Monthly/Quarterly Reports. Borrower shall furnish to Lender within twenty
(20) days after the end of each calendar month, the following items: (i) monthly
and year–to–date operating statements, noting Net Operating Income and other
information necessary and sufficient under GAAP or any other accounting method,
consistently applied to fairly represent the financial position and results of
operation of the Property during such calendar month, all in form satisfactory
to Lender and (ii)  monthly, rent rolls identifying the leased premises, names
of all Tenants, units leased, monthly rental and all other charges payable under
each Lease, date to which paid, term of Lease, date of occupancy, date of
expiration, material special provisions, concessions or inducements granted to
Tenants, and a year–by–year schedule showing by percentage the rentable area of
the Improvements and the total base rent attributable to Leases expiring each
year) and a delinquency report for the Property. Each such statement shall be
accompanied by an Officer’s Certificate certifying (1) that such items are true,
correct, accurate, and complete in all material respects and fairly present the
financial condition and results of the operations of Borrower and the Property
in accordance with GAAP or any other accounting method, consistently applied
(subject to normal year–end adjustments) and (2) whether there exists an Event
of Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it.

 



36

 

  

6.3.4 Other Reports. Borrower shall furnish to Lender, within ten (10) Business
Days after request, such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower or Manager (so
long as Manager is an Affiliate of Borrower) as may be reasonably requested by
Lender or any applicable Rating Agency.

 

6.3.5 Annual Budget. Borrower shall prepare and submit (or shall cause Manager
to prepare and submit) to Lender within thirty (30) days after the commencement
of a Cash Management Period and thereafter by November 15th of each year during
the Term, until such Cash Management Period has ended, for approval by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed, a
proposed pro forma budget for the Property for the succeeding calendar year (the
“Annual Budget”), and, promptly after preparation thereof, any revisions to such
Annual Budget. Lender’s failure to approve or disapprove any Annual Budget or
revision within thirty (30) days after Lender’s receipt thereof shall be deemed
to constitute Lender’s approval thereof. The Annual Budget shall consist of
(i) an operating expense budget (the “Operating Budget”) showing, on a
month–by–month basis, in reasonable detail, each line item of Borrower’s
anticipated operating income and operating expenses (on a cash and accrual
basis), including amounts required to establish, maintain or increase any
monthly payments required hereunder, and (ii) a Capital Expense budget (the
“Capital Budget”) showing, on a month–by–month basis, in reasonable detail, each
line item of anticipated Capital Expenses.

 

6.3.6 Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Section 6.3 within thirty (30) days after the date
upon which such Required Record is due, Borrower shall pay to Lender, at
Lender’s option and in its discretion, an amount equal to $2,000 for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior written notice of such failure. In addition,
thirty (30) days after Borrower’s failure to deliver any Required Records,
Lender shall have the option, upon fifteen (15) days prior written notice to
Borrower to gain access to Borrower’s books and records and prepare or have
prepared at Borrower’s expense, any Required Records not delivered by Borrower.

 

7.INSURANCE; CASUALTY; AND CONDEMNATION

 

7.1 Insurance.

 

7.1.1 Coverage. Borrower, at its sole cost, for the mutual benefit of Borrower
and Lender, shall obtain and maintain during the Term the following policies of
insurance:

 

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including fire, lightning,
flood, earthquake, windstorm/hail, vandalism, and malicious mischief, boiler and
machinery and coverage for damage or destruction caused by “War”, if available,
and the acts of terrorists, both foreign and domestic, whether considered
“certified” under applicable law and legislation or otherwise (or such policies
shall have no exclusion from coverage with respect thereto) and such other
insurable hazards as, under good insurance practices, from time to time are
insured against for other property and buildings similar to the Property in
nature, use, location, height, and type of construction. Such insurance policy
shall also provide coverage for Ordinance or Law, coverage for loss to the
undamaged portion of the Improvements, demolition and increased cost of
construction (which insurance for demolition and increased cost of construction
may contain a sub–limit satisfactory to Lender). Each such insurance policy
shall (i) be in an amount equal to the greater of (A) one hundred percent (100%)
of the then replacement cost of the Improvements without deduction for physical
depreciation, and (B) such amount as is necessary so that the insurer would not
deem Borrower a co–insurer under such policies, (ii) have deductibles no greater
than $10,000 per occurrence, (iii) be paid annually in advance and (iv) contain
either no coinsurance or an agreed amount endorsement and a replacement cost
endorsement with a waiver of depreciation, and shall cover, without limitation,
all Tenant improvements and betterments that Borrower is required to insure
pursuant to any Lease on a replacement cost basis. If the insurance required
under this subsection is not obtained by blanket insurance policies, the
insurance policy shall be endorsed to also provide guaranteed building
replacement cost to the Improvements and such Tenant improvements in an amount
to be subject to the consent of Lender, which consent shall not be unreasonably
withheld, but in all events, not less than would be required to restore the
Property following a Casualty. If policy is written as part of a blanket policy,
Borrower will provide Lender with a complete schedule of locations and values
for properties associated with the blanket policy. Lender shall be named
Mortgagee and Lender’s Loss Payee on a Standard Mortgagee Endorsement.

 



37

 

  

(b) Flood insurance if any part of the Property is located in an area identified
by the Federal Emergency Management Agency as an area having special flood
hazards, in an amount at least equal to the lesser of: (i) the greater of
(A) the then full replacement cost of the Property without deduction for
physical depreciation and (B) the unpaid Principal and (ii) the maximum limit of
coverage available under the National Flood Insurance Plan with respect to the
Property; provided, however, that Lender shall be entitled to require flood
insurance in amounts greater than the foregoing, in its discretion. If flood
insurance is required, the maximum deductible allowable on the primary layer of
coverage shall be $10,000.

 

(c) Public liability insurance, including terrorism, to be written on an
occurrence basis with no deductible or self–insured retention, including
(i) ”Commercial General Liability Insurance”, (ii) ”Owned”, “Hired” and “Non
Owned Auto Liability”; and (iii) umbrella liability coverage for personal
injury, bodily injury, death, accident and property damage, such insurance
providing in combination not less than $1,000,000 per occurrence, not less than
$2,000,000 in the annual aggregate and not less than $5,000,000 umbrella, each
on a per location basis. If aggregate limits are shared with other locations the
coverage shall include either (A) a “Per Location Aggregate Endorsement” or (B)
the amount of umbrella liability insurance to be provided shall be not less than
$5,000,000 in excess of the umbrella coverage set forth in the preceding
sentence. The policies described in this subsection shall also include coverage
for elevators, escalators, independent contractors, “Contractual Liability”
(covering, to the maximum extent permitted by law, Borrower’s obligation to
indemnify Lender as required under this Agreement and the other Loan Documents),
“Products” and “Completed Operations Liability” coverage.

 

(d) Rental loss or business interruption insurance, including terrorism (i) with
Lender being named as “Lender Loss Payee”, (ii) in an amount equal to one
hundred percent (100%) of the projected Rents from the Property during the
period of restoration but not less than twelve (12) months; and (iii) containing
an extended period of indemnity endorsement of not less than six (6) months
which provides that after the physical loss to the Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of eighteen (18)
months from the date that the Property is damaged, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such insurance shall be increased from time to time during the Term as
and when the estimated or actual Rents increase.

 



38

 

  

(e) To the extent such equipment exists on the Property, comprehensive boiler
and machinery insurance covering all mechanical and electrical equipment against
physical damage, rent loss and improvements loss and covering, without
limitation, all Tenant improvements and betterments that Borrower is required to
insure pursuant to the lease on a replacement cost basis or such other amount as
approved by Lender in its sole discretion.

 

(f) Worker’s compensation insurance with respect to any employees of Borrower,
as required by any Legal Requirement.

 

(g) During any period of repair or restoration, builder’s “all–risk” insurance
on a “Completed Value Basis” in an amount equal to not less than the full,
completed insurable value of the Property, against such risks (including fire
and extended coverage and collapse of the Improvements to agreed limits) as
Lender may request, in form and substance acceptable to Lender, and consistent
with the insurance requirements set forth in Section 7.1.1(a) above.

 

(h) Such other insurance or higher coverages on the Property or on any
replacements or substitutions thereof or additions thereto as may from time to
time be required by Lender against other insurable hazards or casualties which
at the time are commonly insured against in the case of property similarly
situated including, without limitation, sinkhole, mine subsidence and
environmental insurance, due regard being given to the height and type of
buildings, their construction, location, use and occupancy.

 

7.1.2 Policies. All policies of insurance (the “Policies”) required pursuant to
Section 7.1.1 shall (i) be issued by companies approved by Lender and licensed
or authorized to do business in the State, with a claims paying ability rating
of “A” or better by S&P (and the equivalent by any other Rating Agency) and a
rating of A:X or better in the current Best’s Insurance Reports; (ii) name
Lender and its successors or assigns as their interests may appear as the
Mortgagee (in the case of property) Lender’s Loss Payee (in the case of rent
loss or business interruption insurance) and an additional insured (in the case
of liability insurance); (iii) contain (in the case of property insurance) a
Non–Contributory Standard Mortgagee Clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the Person to which all
payments made by such insurance company shall be paid; (iv) contain provisions
permitting Borrower to waive its right of subrogation against Lender; (v) be
assigned and the originals thereof delivered to Lender; (vi) contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest, including (A) endorsements providing that neither Borrower, Lender nor
any other party shall be a co–insurer under the Policies, (B) that Lender shall
receive at least thirty (30) days’ prior written notice (10 days for nonpayment
of premium) of cancellation of any of the Property Policies, and when available,
liability policies (provided, however, that if such notice provisions are not
available in any of the liability Policies, Borrower shall provide the required
notice to Lender), (C) an agreement whereby the insurer waives any right to
claim any premiums and commissions against Lender, provided that the policy need
not waive the requirement that the premium be paid in order for a claim to be
paid to the insured, and (D) providing that Lender is permitted to make payments
to effect the continuation of such Policy upon notice of cancellation due to
non–payment of premiums; (vii) in the event any insurance policy (except for
general public and other liability and workers compensation insurance) shall
contain breach of warranty provisions, such policy shall provide that with
respect to the interest of Lender, such insurance policy shall not be
invalidated by and shall insure Lender regardless of (A) any act, failure to act
or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or (C)
any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Loan Documents; and (viii) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds. Borrower shall pay the premiums for such
Policies (the “Insurance Premiums”) as the same become due and payable and
furnish to Lender evidence of the renewal of each of the Policies together with
(unless such Insurance Premiums have been paid by Lender pursuant to
Section 3.3) receipts for or other evidence of the payment of the Insurance
Premiums reasonably satisfactory to Lender. If Borrower does not furnish such
evidence and receipts at least thirty (30) days prior to the expiration of any
expiring Policy, then Lender may, but shall not be obligated to, procure such
insurance and pay the Insurance Premiums therefor, and Borrower shall reimburse
Lender for the cost of such Insurance Premiums promptly on demand, with interest
accruing at the Default Rate. Borrower shall deliver to Lender a copy of each
Policy within thirty (30) days after its effective date. Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices and the like.

 



39

 

  

7.2 Casualty.

 

7.2.1 Notice; Restoration. If the Property is damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.

 

7.2.2 Settlement of Proceeds. If a Casualty covered by any of the Policies (an
“Insured Casualty”) occurs where the loss does not exceed $250,000, provided no
Event of Default has occurred and is continuing, Borrower may settle and adjust
any claim without the prior consent of Lender; provided such adjustment is
carried out in a competent and timely manner, and Borrower is hereby authorized
to collect and receive the insurance proceeds (the “Proceeds”). In the event of
an Insured Casualty where the loss equals or exceeds $250,000 (a “Significant
Casualty”), Lender may, in its sole discretion, settle and adjust any claim
without the consent of Borrower and agree with the insurer(s) on the amount to
be paid on the loss. All Proceeds shall be due and payable solely to Lender and
held by Lender in the Casualty/Condemnation Subaccount and disbursed in
accordance herewith. If Borrower or any party other than Lender is a payee on
any check representing Proceeds with respect to a Significant Casualty, Borrower
shall immediately endorse, and cause all such third parties to endorse, such
check payable to the order of Lender. Borrower hereby irrevocably appoints
Lender as its attorney–in–fact, coupled with an interest, to endorse such check
payable to the order of Lender. The expenses incurred by Lender in the
settlement, adjustment and collection of the Proceeds shall become part of the
Debt and shall be reimbursed by Borrower to Lender upon demand.

 

7.3 Condemnation.

 

7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened (in writing) commencement of any condemnation or eminent
domain proceeding affecting the Property (a “Condemnation”) and shall deliver to
Lender copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available, shall promptly proceed to restore, repair, replace or
rebuild the Property in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.

 



40

 

  

7.3.2 Collection of Award. Lender is hereby irrevocably appointed as Borrower’s
attorney–in–fact, coupled with an interest, with exclusive power to collect,
receive and retain any award or payment in respect of a Condemnation (an
“Award”) and to make any compromise, adjustment or settlement in connection with
such Condemnation. Notwithstanding any Condemnation (or any transfer made in
lieu of or in anticipation of such Condemnation), Borrower shall continue to pay
the Debt at the time and in the manner provided for in the Loan Documents, and
the Debt shall not be reduced unless and until any Award shall have been
actually received and applied by Lender to expenses of collecting the Award and
to discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided in the Note (or Undefeased
Note, as the case may be). If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt. Borrower shall cause any Award that is payable
to Borrower to be paid directly to Lender. Lender shall hold such Award in the
Casualty/Condemnation Subaccount and disburse such Award in accordance with the
terms hereof.

 

7.4 Application of Proceeds or Award.

 

7.4.1 Application to Restoration. If an Insured Casualty or Condemnation occurs
where (i) the loss is in an aggregate amount less than twenty percent (20%) of
the unpaid Principal, (ii) in the reasonable judgment of Lender, the Property
can be restored within the earliest to occur of (x) six (6) months from the date
of the Insured Casualty or Condemnation, (y) six (6) months before the Stated
Maturity Date and (z) the expiration of the rental or business interruption
insurance with respect thereto, to the Property’s pre–existing condition in all
material respects and utility as existed immediately prior to such Insured
Casualty or Condemnation and to an economic unit not less valuable and not less
useful than the same was immediately prior to the Insured Casualty or
Condemnation, and after such restoration will adequately secure the Debt and
(iii) no Event of Default shall have occurred and be then continuing, then the
Proceeds or the Award, as the case may be (after reimbursement of any expenses
incurred by Lender), shall be applied to reimburse Borrower for the cost of
restoring, repairing, replacing or rebuilding the Property (the “Restoration”),
in the manner set forth herein. Borrower shall commence and diligently prosecute
such Restoration. Notwithstanding the foregoing, in no event shall Lender be
obligated to apply the Proceeds or Award to reimburse Borrower for the cost of
Restoration unless, in addition to satisfaction of the foregoing conditions,
both (x) Borrower shall pay (and if required by Lender, Borrower shall deposit
with Lender in advance) all costs of such Restoration in excess of the net
amount of the Proceeds or the Award to be made available pursuant to the terms
hereof; and (y) Lender shall have received evidence reasonably satisfactory to
it that during the period of the Restoration, the Rents will be at least equal
to the sum of the operating expenses and Debt Service, as reasonably determined
by Lender.

 

7.4.2 Application to Debt. Except as provided in Section 7.4.1, any Proceeds or
Award may, at the option of Lender in its discretion, be applied to the payment
of (i) accrued but unpaid interest on the Note, (ii) the unpaid Principal and
(iii) other charges due under the Note or any of the other Loan Documents, or
applied to reimburse Borrower for the cost of any Restoration, in the manner set
forth in Section 7.4.3. Any such prepayment of the Loan shall be without any
Yield Maintenance Premium. After any such application to the unpaid Principal,
the remaining unpaid Principal shall be reamortized over the remaining Term
hereof.

 

7.4.3 Procedure for Application to Restoration. If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (ii) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender, (iii) prior to the commencement of Restoration, all immediately
available funds in addition to the Proceeds or Award that in Lender’s judgment
are required to complete the proposed Restoration, (iv) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (v) all plans and specifications and construction
contracts for such Restoration, such plans and specifications and construction
contracts to be approved by Lender prior to commencement of any work. Lender
may, at Borrower’s expense, retain a consultant to review and approve all
requests for disbursements, which approval shall also be a condition precedent
to any disbursement. No payment made prior to the final completion of the
Restoration shall exceed ninety percent (90%) of the value of the work performed
from time to time; funds other than the Proceeds or Award shall be disbursed
prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Event of Default then exists, any surplus that remains out of the
Proceeds held by Lender or Award received by Lender after payment of such costs
of Restoration shall be paid to Borrower.

 



41

 

  

7.4.4 Prepayment upon Partial Condemnation. Notwithstanding the foregoing
provisions in this Section 7, if the Loan or any portion thereof is included in
a REMIC Trust and immediately following a release of any portion of the Lien of
the Security Instrument in connection with a Condemnation (but taking into
account any proposed Restoration of the remaining portion of the Property that
remains subject to the Lien), the Loan-to-Value ratio of the remaining portion
of the Property that remains subject to the Lien is greater than 125% (such
value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust, based solely on real property and
excluding any personal property and going concern value, if any), then the
principal balance of the Loan must be paid down by an amount equal to the least
of the following amounts: (i) the net Award, (ii) the fair market value of the
released property at the time of the release, or (iii) an amount such that the
Loan-to-Value ratio (as so determined by Lender) does not increase after the
release unless Lender receives an opinion of counsel that if such amount is not
paid, the securitization will not fail to maintain its status as a REMIC Trust
as a result of the related release of such portion of the Lien of the Security
Instrument.

 

8.DEFAULTS

 

8.1 Events of Default. An “Event of Default” shall exist with respect to the
Loan if any of the following shall occur:

 

(a) (i) the Monthly Debt Service Payment Amount is not paid when due, (ii) any
other amount under Section 3.10(a) is not paid in full when due (unless during
any Cash Management Period, sufficient funds are available in the relevant
Subaccount on the applicable date), (iii) all amounts due on the Maturity Date
are not paid when due or (iv) any other portion of the Debt is not paid within
ten (10) Business Days after notice to Borrower;

 

(b) any of the Taxes are not paid prior to delinquency (unless Lender is paying
such Taxes pursuant to Section 3.3), subject to Borrower’s right to contest
Taxes in accordance with Section 5.2;

 

(c) the Policies are not kept in full force and effect, or are not delivered to
Lender within ten (10) days after written notice from Lender upon request;

 



42

 

  

(d) a Transfer other than a Permitted Transfer occurs;

 

(e) any representation or warranty made in any Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished by Borrower or Guarantor in connection with any Loan Document, shall
be false or misleading in any material respect as of the date the representation
or warranty was made;

 

(f) Borrower or Guarantor shall (i) make an assignment for the benefit of
creditors or (ii) generally not be paying its debts as they become due;

 

(g) a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor; or Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent; or any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, as the case may be; or any proceeding for the dissolution or
liquidation of Borrower or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or Guarantor, as the case may be, only upon the same
not being discharged, stayed or dismissed within sixty (60) days;

 

(h) any covenant contained in Sections 5.11.1 (a) – (e), 5.12, 5.14, 5.15 or
5.16 is breached;

 

(i) except as expressly permitted hereunder, the actual alteration, improvement,
demolition or removal of all or any of portion of the Improvements without the
prior written consent of Lender or the physical waste of any portion of the
Property;

 

(j) an Event of Default as defined or described elsewhere in this Agreement or
in any other Loan Document occurs; or any other event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate or to
permit Lender to accelerate the maturity of any portion of the Debt;

 

(k) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired;

 

(l) intentionally omitted;

 

(m) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) Business Days after written notice to Borrower
(or Guarantor, if applicable) from Lender, in the case of any default which can
be cured by the payment of a sum of money, or for thirty (30) days after written
notice from Lender in the case of any other default; provided, however, that if
such non–monetary default is susceptible of cure but cannot reasonably be cured
within such thirty (30)–day period, and Borrower (or Guarantor, if applicable)
shall have commenced to cure such default within such thirty (30)–day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30)–day period shall be extended for an additional period of time as is
reasonably necessary for Borrower (or Guarantor, if applicable) in the exercise
of due diligence to cure such default, such additional period not to exceed
sixty (60) days; or

 

(n) Borrower fails to comply fully, completely and timely with the covenants and
agreements set forth in Article 9 for ten (10) Business Days after written
notice from Lender to Borrower.

 



43

 

  

8.2 Remedies.

 

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in subsection (f) or (g) of Section 8.1) and at any
time and from time to time thereafter which such Event of Default is continuing,
in addition to any other rights or remedies available to it pursuant to the Loan
Documents or at law or in equity, Lender may take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in and to the Property; including declaring the Debt to be
immediately due and payable (including unpaid interest), Default Rate interest,
Late Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrower), without notice or demand; and upon any Event of Default described in
subsection  (f) or (g) of Section 8.1, the Debt (including unpaid interest,
Default Rate interest, Late Payment Charges, Yield Maintenance Premium and any
other amounts owing by Borrower) shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained in any Loan Document to the contrary
notwithstanding.

 

8.2.2 Remedies Cumulative. Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under the Loan Documents or
at law or in equity may be exercised by Lender at any time and from time to
time, whether or not all or any of the Debt shall be declared, or be
automatically, due and payable, and whether or not Lender shall have commenced
any foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in the Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing, (i) to the extent permitted by applicable law,
Lender is not subject to any “one action” or “election of remedies” law or rule,
and (ii) all Liens and other rights, remedies or privileges provided to Lender
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Property, the Security Instrument has been foreclosed, the
Property has been sold or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full. To the extent permitted by applicable law,
nothing contained in any Loan Document shall be construed as requiring Lender to
resort to any portion of the Property for the satisfaction of any of the Debt in
preference or priority to any other portion, and Lender may seek satisfaction
out of the entire Property or any part thereof, in its discretion.

 

8.2.3 Severance. During the existence of an Event of Default, Lender shall have
the right from time to time to sever the Note and the other Loan Documents into
one or more separate notes, mortgages and other security documents (and, in
connection therewith, to bifurcate or otherwise modify the nature of the
collateral that secures such notes) in such denominations and priorities of
payment and liens as Lender shall determine in its discretion for purposes of
evidencing and enforcing its rights and remedies. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such severance, Borrower ratifying all that such attorney
shall do by virtue thereof.

 

8.2.4 Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Security Instrument to the
extent necessary to foreclose on all or any portion of the Property, the Rents,
the Cash Management Accounts or any other collateral.

 



44

 

  

8.2.5 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of ten
(10) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt (and to the extent permitted under applicable law,
secured by the Security Instrument and other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.

 

9.SECONDARY MARKET PROVISIONS

 

9.1 Transfer of Loan.

 

(a) Lender may, at any time, sell, transfer or assign the Loan, the Loan
Documents and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass–through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”) secured by or evidencing
ownership interests in the Note and the Security Instrument (each such sale,
assignment, participation or securitization, a “Secondary Market Transaction”).
Lender may forward to each purchaser, transferee, assignee, servicer,
participant, investor in such Securities or any NRSRO (all of the foregoing
entities collectively referred to as the “Investor”) and each prospective
Investor, all documents and information which Lender now has or may hereafter
acquire relating to the Loan and to Borrower and Guarantor and the Property,
whether furnished by Borrower, Guarantor or otherwise, as Lender determines
necessary or appropriate.

 

(b) Borrower and Guarantor agree to cooperate with Lender in connection with any
transfer made or any Securities created pursuant to this Section 9.1. Borrower
shall also promptly furnish, and Borrower and Guarantor consent to Lender
furnishing, to such Investors or such prospective Investors or Rating Agency any
and all available information concerning the Property, the Leases, the financial
condition of Borrower and Guarantor as may be requested by Lender, any Investor
or any prospective Investor or Rating Agency (including, but not limited to,
copies of information previously supplied to Lender) in connection with any
sale, transfer or participation interest. In addition to any other obligations
Borrower may have hereunder, Borrower shall execute such amendments to the Loan
Documents and Borrower’s organizational documents as may be requested by the
holder of the Note or any Investor to effect the assignment of the Note and the
other Loan Documents or issuance of Securities including (i) bifurcating the
Note into two or more notes or splitting the Security Instrument into two or
more instruments of the same or different priorities or otherwise as determined
by and acceptable to Lender or (ii) dividing the Note into multiple components
corresponding to tranches of certificates to be issued in a Secondary Market
Transaction each having a notional balance and an interest rate determined by
Lender; provided, however, that Borrower shall not be required to modify or
amend any Loan Document if the overall effect of such modification or amendment
would (y) change the initial weighted average interest rate, the maturity or the
amortization of principal set forth in the Note, or (z) modify or amend any
other material economic term of the Note or the other Loan Documents. Subject to
Section 9.3, none of Borrower or Guarantor shall be required to reimburse Lender
for any of Lender’s costs or expenses in connection with a Secondary Market
Transaction.

 



45

 

 

(c) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, financial, statistical or operating
information or other information as Lender shall reasonably determine is
necessary or appropriate (including items required (or items that would be
required if the Securities issued in connection with a Secondary Market
Transaction were offered publicly) to satisfy any and all disclosure
requirements pursuant to the Securities Act (including, but not limited to,
Regulation AB), the Exchange Act, any other applicable securities laws or any
amendment, modification or replacement to any of the foregoing) or required by
any other Legal Requirements, in each case, in connection with any Disclosure
Document (as hereinafter defined) or any filings pursuant to the Exchange Act in
connection with or relating to the Secondary Market Transaction (an “Exchange
Act Filing”) or as may otherwise be reasonably requested by Lender.

 

9.2 Use of Information. Borrower understands that information provided to Lender
by Borrower and its agents, counsel and representatives may be included in
preliminary and final disclosure documents in connection with the Secondary
Market Transaction, including an offering circular, a prospectus, prospectus
supplement, private placement memorandum or other offering document (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the Securities, investment banking firms, NRSROs, accounting firms, law firms
and other third-party advisory and service providers relating to the Secondary
Market Transaction. Borrower also understands that the findings and conclusions
of any third-party due diligence report obtained by the Lender, the Issuer (as
hereinafter defined) or the placement agent or underwriter of the Secondary
Market Transaction may be made publicly available if required, and in the manner
prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any rules
promulgated thereunder.

 

9.3 Borrower Indemnity.

 

(a) Borrower hereby agrees to indemnify Lender (and for purposes of this Section
9.3, Lender shall include its officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.3, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Secondary
Market Transaction, each of their respective officers and directors and each
Person who controls the placement agent or underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group,
the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (i) any untrue statement or alleged
untrue statement of any material fact contained in the written information
provided to Lender by Borrower and its agents, counsel and representatives, (ii)
the omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements in such
information, in light of the circumstances under which they were made, not
misleading, or (iii) a breach of the representations and warranties made by
Borrower in Section 4.8 of this Agreement (Full and Accurate Disclosure).
Borrower also agrees to reimburse Lender, the Lender Group, the Issuer and/or
the Underwriter Group for any out-of-pocket legal or other expenses reasonably
incurred by Lender, the Lender Group, the Issuer and/or the Underwriter Group in
connection with investigating or defending the Liabilities. Borrower’s liability
under this paragraph will be limited to Liabilities that arise out of, or are
based upon, an untrue statement or omission made in reliance upon, and in
conformity with, written information furnished to Lender by or on behalf of
Borrower in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of the Loan, including financial
statements of Borrower, operating statements and rent rolls with respect to the
Property. This indemnification provision will be in addition to any liability
which Borrower may otherwise have.

 



46

 

  

(b) In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, written
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Property, and (ii)
reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group for
any out-of-pocket legal or other expenses reasonably incurred by Lender, the
Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.

 

(c) Promptly after receipt by an indemnified party under this Section 9.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.3, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.3, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed), no indemnifying party shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any indemnified party is an actual or
potential party to such claim, action, suit or proceeding) unless the
indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings.

 



47

 

  

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.3(a) or (b) is for any
reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.3(a) or (b), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

 

(e) The liabilities and obligations of both Borrower and Lender under this
Section 9.3 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

9.4 Restructuring of Loan. Lender, without in any way limiting Lender’s other
rights hereunder, in its sole and absolute discretion, shall have the right at
any time to require Borrower to restructure the Loan into multiple notes (which
may include component notes or senior and junior notes) or to create
participation interests in the Loan, and which restructuring may include
reallocation of principal amounts of the Loan (including, by way of example, the
increase or decrease in the principal amount of the senior note and instrument
securing same, and the corresponding decrease or increase in the principal
amounts of the junior note(s) and the security instrument(s) securing same) or
the restructuring of a portion of the Loan into a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower,
secured by a pledge of such direct equity interests, the establishment of
different interest rates and debt service payments for the Loan and the New
Mezzanine Loan and the payment of the Loan and the New Mezzanine Loan in such
order of priority as may be designated by Lender; provided, that (i) the total
amounts of the Loan and the New Mezzanine Loan shall equal the amount of the
Loan immediately prior to the restructuring, (ii) except in the case of an Event
of Default under the Loan or the New Mezzanine Loan, the weighted average
interest rate of the Loan and the New Mezzanine Loan, if any, shall, in the
aggregate, equal the interest rate which was applicable to the Loan immediately
prior to the restructuring and (iii) except in the case of an Event of Default
under the Loan or the New Mezzanine Loan, the debt service payments on the Loan
and the New Mezzanine Loan shall equal the debt service payment which was due
under the Loan immediately prior to the restructuring; provided that any such
restructuring carried out after the closing of the Loan shall be at no material
cost to Borrower. Borrower shall cooperate with all reasonable requests of
Lender in order to restructure the Loan and create the New Mezzanine Loan and
shall (A) execute and deliver such documents including, in the case of the New
Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a pledge and
security agreement and a mezzanine deposit account agreement, (B) cause
Borrower’s counsel to deliver such legal opinions and (C) create such newly
formed bankruptcy remote borrower under the New Mezzanine Loan as, in the case
of each of (A), (B) and (C) above, shall be reasonably required by Lender and
required by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Security Instrument and other
Loan Documents if requested. In the event Borrower fails to execute and deliver
such documents to Lender within fifteen (15) Business Days following such
request by Lender, Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower ratifying all that such attorney shall do by virtue
thereof. It shall be an Event of Default if Borrower fails to comply with any of
the terms, covenants or conditions of this Section 9 after the expiration of
fifteen (15) Business Days after written notice thereof. Borrower covenants and
agrees that any such reallocation (as described above) will be in compliance
with the representations and warranties set forth in Section 4.1 and Section
5.12 hereof.

 



48

 

  

10.MISCELLANEOUS

 

10.1 Exculpation. Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in the Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
and rights under the Loan Documents, or in the Property, the Rents or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with any Loan Document. The provisions of this
Section 10.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by any Loan Document; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Security Instrument or to exercise its remedies against the Property; or
(vii) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage (excluding punitive damages), cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following (all
such liability and obligation of Borrower for any or all of the following being
referred to herein as “Borrower’s Recourse Liabilities”): (a) fraud or
intentional material misrepresentation by Borrower or Guarantor in connection
with the Loan; (b) the willful misconduct of Borrower; (c) the breach of any
representation, warranty, covenant or indemnification in any Loan Document
concerning Environmental Laws or Hazardous Substances, including Sections 4.19
and 5.7, and clauses (viii) through (xi) of Section 5.18; (d) intentional
physical waste or after an Event of Default, the removal or disposal of any
material portion of the Property in violation of the Loan Documents; (e) the
misapplication or conversion by Borrower in violation of the Loan Documents of
(x) any Proceeds paid by reason of any Insured Casualty, (y) any Award received
in connection with a Condemnation, or (z) any Rents, refund of Taxes or amounts
in any Subaccount (including any distributions or payments to
members/partners/shareholders of Borrower during a period which Lender did not
receive the full amounts required to be paid to Lender under the Loan
Documents); (f) failure to pay charges for labor or materials or other charges
that can create Liens on any portion of the Property, except to the extent that
cash flow from the Property is insufficient to pay for such charges and the
resulting Liens (1) are subordinate to the lien of the Security Instrument, (2)
arose for failure to pay charges for labor or materials, and (3) at the time
such charges were incurred, the Borrower reasonably believed that cash flow from
the Property would be sufficient to pay for such charges, unless such charges
are the subject of a bona fide dispute in which Borrower is contesting the
amount or validity thereof or the same have been bonded by Borrower in
accordance with the terms of the Loan Documents; (g) any security deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Security Instrument or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof; (h) an act of any
of Borrower or Guarantor which hinders, delays or interferes with Lender’s
enforcement of its rights hereunder or under any other Loan Document or the
realization of the collateral, including the assertion by any of Borrower or
Guarantor of defenses or counterclaims unless such defenses or counterclaims are
made in good faith; (i) Borrower’s indemnifications of Lender set forth in
Section 9.3; and (j) a breach of the covenant set forth in Section 5.12 that
does not result in the substantive consolidation of the assets of Borrower with
those of another Person.

 



49

 

  

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”): (i) an Event of Default described in Section 8.1(d) shall have occurred
or (ii) a breach of the covenant set forth in Section 5.12 and as a result
thereof there is a substantive consolidation of the assets of Borrower with
those of another Person, or (iii) the occurrence of any condition or event
described in either (y) Section 8.1(f) unless, with respect to the occurrence of
the event described in clause (ii) of Section 8.1(f), Borrower or Guarantor as
applicable is unable to pay its debts generally as they become due, or (z)
Section 8.1(g) and, with respect to such condition or event described in
Section 8.1(g), either Borrower, Guarantor or any Person owning an interest
(directly or indirectly) in Borrower or Guarantor causes such event or condition
to occur (by way of example, but not limitation, such Person seeks the
appointment of a receiver or files a bankruptcy petition), consents to, aids,
solicits, supports, or otherwise cooperates or colludes to cause such condition
or event or if there are reasonable grounds for contestation fails to contest
such condition or event.

 

10.2 Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders who will not be paid from the proceeds of the Loan at closing.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses (including attorneys’ fees, whether
incurred in connection with enforcing this indemnity or defending claims of
third parties) of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 10.2 shall
survive the expiration and termination of this Agreement and the repayment of
the Debt. Borrower, Key Principal and any sponsor of Borrower acknowledge and
agree that Lender and any of Lender’s agents or correspondents, reserve the
right, in their sole and absolute discretion, to provide additional compensation
to any broker, correspondent or originator of the Loan.

 

10.3 Retention of Servicer. Lender reserves the right to retain the Servicer and
any special servicer to act as its agent(s) hereunder with such powers as are
specifically delegated to the Servicer and any special servicer by Lender,
whether pursuant to the terms of this Agreement, any pooling and servicing
agreement or similar agreement entered into as a result of a Secondary Market
Transaction, the Deposit Account Agreement or otherwise, together with such
other powers as are reasonably incidental thereto. Borrower shall pay any
reasonable fees and expenses of the Servicer and any reasonable third-party fees
and expenses, including, without limitation, special servicing fees, work-out
fees, liquidation fees and attorney’s fees and disbursements and fees and
expenses in connection with a prepayment, release of the Property, approvals
under the Loan Documents requested by Borrower, assumption of Borrower’s
obligations or modification of the Loan, special servicing or work-out of the
Loan or enforcement of the Loan Documents.

 



50

 

  

10.4 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as any
of the Debt is unpaid or such longer period if expressly set forth in this
Agreement. All Borrower’s covenants and agreements in this Agreement shall inure
to the benefit of the respective legal representatives, successors and assigns
of Lender.

 

10.5 Lender’s Discretion. Whenever pursuant to this Agreement or any other Loan
Document, Lender exercises any right given to it to approve or disapprove, or
consent or withhold consent, or any arrangement or term is to be satisfactory to
Lender or is to be in Lender’s discretion, the decision of Lender to approve or
disapprove, to consent or withhold consent, or to decide whether arrangements or
terms are satisfactory or not satisfactory, or acceptable or unacceptable or in
Lender’s discretion shall (except as is otherwise specifically herein provided)
be in the sole discretion of Lender and shall be final and conclusive.

 

10.6 Governing Law.

 

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE IN WHICH THE PROPERTY IS LOCATED, PROVIDED THAT, TO THE EXTENT ANY
OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, SUCH FEDERAL LAW
SHALL SO GOVERN AND BE CONTROLLING.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION OVER THE COUNTY IN WHICH THE PROPERTY IS LOCATED
AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY CONSENT AND AGREE TO SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT
THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 6.1 HEREOF, AND CONSENTS AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE
(BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF SUCH SERVICE).

 

10.7 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under any Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under the Loan Documents, or to declare an Event of
Default for failure to effect prompt payment of any such other amount.

 



51

 

  

10.8 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION 10.8 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.

 

10.9 Headings/Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.

 

10.10 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.11 Preferences. Upon the occurrence and continuance of an Event of Default,
Lender shall have the continuing and exclusive right to apply or reverse and
reapply (or having so applied, to reverse and reapply) any and all payments by
Borrower to any portion of the Debt. To the extent Borrower makes a payment to
Lender, or Lender receives proceeds of any collateral, which is in whole or in
part subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the Debt or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender. This provision
shall survive the expiration or termination of this Agreement and the repayment
of the Debt.

 

10.12 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

 

10.13 Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s
behalf except in any instance in which it has been finally determined that
Lender’s (or its affiliates’ or agents’) action, delay or inaction has
constituted gross negligence or willful misconduct.

 



52

 

  

10.14 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

 

10.15 Offsets, Counterclaims and Defenses. To the extent permitted by applicable
law, Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents, including Servicer, or otherwise offset any obligations to
make payments required under the Loan Documents (except to the extent Borrower
is in good faith contesting the existence or validity of an Event of Default).
Any assignee of Lender’s interest in and to the Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which Borrower may
otherwise have against any assignor of such documents, and no such offset,
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents, and any
such right to interpose or assert any such offset, counterclaim or defense in
any such action or proceeding is hereby expressly waived by Borrower.

 

10.16 Publicity. All news releases, publicity or advertising (not including
disclosures to any Governmental Authority required by Legal Requirements) by
Borrower or its Affiliates through any media intended to reach the general
public, which refers to the Loan Documents, the Loan, Lender, a Loan purchaser,
the Servicer or the trustee in a Secondary Market Transaction, shall be subject
to the prior written approval of Lender. Lender shall have the right to issue
any of the foregoing without Borrower’s approval.

 

10.17 No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Debt for so long as the Debt is outstanding. Notwithstanding anything to the
contrary contained in any Loan Document, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

10.18 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall control. The parties hereto acknowledge that
each is represented by separate counsel in connection with the negotiation and
drafting of the Loan Documents and that the Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
them.

 



53

 

  

10.19 No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.

 

10.20 Yield Maintenance Premium. Borrower acknowledges that (a) Lender is making
the Loan in consideration of the receipt by Lender of all interest and other
benefits intended to be conferred by the Loan Documents that is not prepayable
prior to the Open Prepayment Date and (b) if payments of Principal are made to
Lender prior to the regularly scheduled due date for such payment, for any
reason whatsoever, including as a result of Lender’s acceleration of the Loan
after an Event of Default, by operation of law or otherwise, Lender will not
receive all such interest and other benefits and may, in addition, incur costs.
For these reasons, and to induce Lender to make the Loan, Borrower expressly
waives any right or privilege to prepay the Loan except as otherwise may be
specifically permitted herein and agrees that, except as expressly provided in
Sections 2.3., 7.4.2 and 7.4.4, all prepayments, if any, will be accompanied by
the Yield Maintenance Premium. Such Yield Maintenance Premium shall be required
whether payment is made by Borrower, by a Person on behalf of Borrower, or by
the purchaser at any foreclosure sale, and may be included in any bid by Lender
at such sale. Borrower further acknowledges that (A) it is a knowledgeable real
estate developer or investor; (B) it fully understands the effect of the
provisions of this Section 10.20, as well as the other provisions of the Loan
Documents; (C) the making of the Loan by Lender at the Interest Rate and other
terms set forth in the Loan Documents are sufficient consideration for
Borrower’s obligation to pay a Yield Maintenance Premium (if required); and
(D) Lender would not make the Loan on the terms set forth herein without the
inclusion of such provisions. Borrower also acknowledges that the provisions of
this Agreement limiting the right of prepayment and providing for the payment of
the Yield Maintenance Premium and other charges specified herein were
independently negotiated and bargained for, and constitute a specific material
part of the consideration given by Borrower to Lender for the making of the Loan
except as expressly permitted hereunder.

 

10.21 Assignment. The Loan, the Note, the Loan Documents or Lender’s rights,
title, obligations and interests therein may be assigned by Lender and any of
its successors and assigns to any Person at any time in its discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise. Upon such assignment, all references to Lender in
this Agreement and in any Loan Document shall be deemed to refer to such
assignee or successor in interest and such assignee or successor in interest
shall thereafter stand in the place of Lender. Except as otherwise expressly
permitted herein, Borrower may not assign its rights, title, interests or
obligations under this Agreement or under any of the Loan Documents.

 

10.22 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

[The Remainder of the Page is Intentionally Blank]

 

 

 

 



54

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 



  BORROWER:         PALMER-MAPLETREE LLC,   a Delaware limited liability company
              By: /s/ Alexander Ludwig   Name: Alexander Ludwig   Title: Manager
              LENDER:         NATIXIS REAL ESTATE CAPITAL LLC,   a Delaware
limited liability company               By: /s/ Andrew B. Levine   Name: Andrew
B. Levine   Title: Managing Director               By: /s/ Jonathan Rechner  
Name: Jonathan Rechner   Title: Director

 

 

 

 

 



[Signature Page to Loan Agreement]

 



 

 







   

Schedule 1

 

Index of Other Definitions

 

“Act” – Schedule 4

“Annual Budget” – 6.3.5

“Applicable Taxes” – 2.2.3

“Award” – 7.3.2

“Bankruptcy Action” – Schedule 4

“Bankruptcy Code” – Security Instrument

“Bankruptcy Proceeding” – 4.7

“Borrower’s Recourse Liabilities” – 10.1

“Buyer” – 5.16

“Capital Budget” – 6.3.5

“Capital Reserve Subaccount” – 3.4

“Cash Collateral Reserve Subaccount” – 3.11

“Cash Management Accounts” – 3.9

“Casualty” – 7.2.1

“Casualty/Condemnation Prepayment” – 2.3.2

“Casualty/Condemnation Subaccount” – 3.7

“Condemnation” – 7.3.1

“Defeasance” – 2.3.3(a)

“Defeasance Date” – 2.3.3(a)(i)

“Defeasance Deposit” – 2.3.3(a)(iv)

“Defeased Note” – 2.3.3(a)(vi)

“Disclosure Document” – 9.2

“Embargoed Person” – 5.19(a)

“Environmental Laws” – 4.19

“Equipment” – Security Instrument

“Exchange Act” – 9.2

“Exchange Act Filing” – 9.1(c)

“Event of Default” – 8.1

“FATF” – 5.19(b)

“First Payment Date” – 2.2.1

“Full Defeasance” – 2.3.3(a)

“Hazardous Substances” – 4.19

“Improvements” – Security Instrument

“Indemnified Liabilities” – 5.18

“Indemnified Party” – 5.18

“Independent Director” – Schedule 4

“Independent Manager” – Schedule 4

“Insurance Premiums” – 7.1.2

“Insured Casualty” – 7.2.2

“Issuer” – 9.3(a)

“Investor” – 9.1

“Late Payment Charge” – 2.5.3

“Lender Group” – 9.3(a)

“Lender’s Consultant” – 5.7.1

“Liabilities” – 9.3(a)

“Licenses” – 4.10

“Loan” – 2.1

 



Schedule 1 - 1

 

 

“Monthly Debt Service Subaccount” – 3.10(a)

“New Mezzanine Loan” – 9.4

“Notice” – 6.1

“OFAC” – 5.19(a)

“Operating Budget” – 6.3.5

“Operating Expense Subaccount” – 3.6

“Partial Defeasance” – 2.3.3(a)

“Permitted Investments” – Deposit Account Agreement

“Policies” – 7.1.2

“Principal” – 2.1

“Proceeds” – 7.2.2

“Proposed Material Lease” – 5.9.2

“Remedial Work” – 5.7.2(c)

“Rent Roll” – 4.15

“Required Records” – 6.3.6

“Required Repairs” – 3.2.1

“Required Repairs Subaccount” – 3.2.2

“Restoration” – 7.4.1

“Rollover Reserve Subaccount” – 3.5

“Scheduled Defeasance Payments” – 2.3.3(a)

“Secondary Market Transaction” – 9.1

“Securities” – 9.1

“Securities Act” – 9.2

“Security Agreement” – 2.3.3(a)(vii)

“Security Deposit Account” – 3.8

“Security Deposit Subaccount” – 3.8

“Significant Casualty” – 7.2.2

“Single Member Bankruptcy Remote LLC” – Schedule 4

“Sole Member” – Schedule 4

“Special Member” – Schedule 4

“Special Purpose Entity” – Schedule 4

“Special Transfer” – 5.16

“Springing Recourse Event” – 10.1

“Subaccounts” – 3.1

“Successor Borrower” – 2.3.3(b)

“Successor Guarantor” – 5.16(i)

“Tax and Insurance Subaccount” – 3.3

“Undefeased Note” – 2.3.3(a)(vi)

“Underwriter Group” – 9.3(a)

 



Schedule 1 -2

 

  

Schedule 2

 

Required Repairs

 

Required Repairs Total Cost To be Completed by: Grade unpaved access drive
$4,375.00 Twelve (12) months from date hereof. Asphalt overlay $10,093.75 Twelve
(12) months from date hereof. Concrete replacement $14,062.50 Twelve (12) months
from date hereof. Demolition of loading dock at Building #33 $1,875.00 Twelve
(12) months from date hereof. Address efflorescence $3,125.00 Twelve (12) months
from date hereof. Replace corrugated metal panels at Building #66 $1,875.00
Twelve (12) months from date hereof. Remove vegetation from masonry $1,593.75
Twelve (12) months from date hereof. Install GFCI outlets $343.75 Twelve (12)
months from date hereof. The out-of-service and discarded ASTs as well as the
debris within the basement to be removed and properly disposed in accordance
with applicable regulations. $0.00 Twelve (12) months from date hereof.
Unidentified and unlabeled containers including five gallon pails, 55-gallon
drums and various other vessels within the fenced enclosure at the northern
concrete lot area, adjacent to the out parcel auto repair buildings and along
the Building No. 33 loading dock area to be properly characterized, labeled and
disposed of offsite in accordance with applicable regulations. $0.00 Twelve (12)
months from date hereof. Implementation of an Asbestos Operations and
Maintenance (O&M) Program to manage the suspect ACM in place. $500.00 Twelve
(12) months from date hereof.   Total 37,843.75

 



Schedule 2 - 1

 

  

Schedule 3

 

Organization of Borrower

 

Palmer-Mapletree LLC

 

 [image_001.jpg]

 



Schedule 3 - 1

 



 

Schedule 4

 

Definition of Special Purpose Entity

 

A “Special Purpose Entity” means either (1) a limited liability company that is
a Single Member Bankruptcy Remote LLC (as hereinafter defined) or (2) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter:

 

(i)                 was and will be organized solely for the purpose of
(A) owning the Property or (B) acting as a general partner of the limited
partnership that owns the Property or member of the limited liability company
that owns the Property;

 

(ii)               has not engaged and will not engage in any business unrelated
to (A) the ownership of the Property, (B) acting as general partner of the
limited partnership that owns the Property or (C) acting as a member of the
limited liability company that owns the Property, as applicable;

 

(iii)             has not had and will not have any assets other than those
related to the Property or its partnership or member interest in the limited
partnership or limited liability company that owns the Property, as applicable;

 

(iv)             has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, asset sale (except as expressly permitted by this Agreement), transfer
of partnership or membership interests or the like (except as expressly
permitted by this Agreement), or amendment of its limited partnership agreement,
articles of incorporation, articles of organization, certificate of formation or
operating agreement (as applicable);

 

(v)               if such entity is a limited partnership, has and will have, as
its only general partner a Special Purpose Entity that is a corporation;

 

(vi)             if such entity is a corporation, has not caused or allowed and
will not cause or allow the board of directors of such entity to take any action
requiring the unanimous affirmative vote of one hundred percent (100%) of the
members of its board of directors unless all of the directors (including any
Independent Directors) shall have participated in such vote;

 

(vii)           if such entity is a limited liability company other than a
single member limited liability company, has and will have as its only managing
member a Special Purpose Entity that is a corporation;

 

(viii)         if such entity is a limited liability company other than a single
member limited liability company, has and will have articles of organization, a
certificate of formation or an operating agreement, as applicable, providing
that (A) such entity will dissolve only upon the bankruptcy of the managing
member, (B) the vote of a majority–in–interest of the remaining members is
sufficient to continue the life of the limited liability company in the event of
such bankruptcy of the managing member and (C) if the vote of a
majority–in–interest of the remaining members to continue the life of the
limited liability company following the bankruptcy of the managing member is not
obtained, the limited liability company may not liquidate the Property without
the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;

 

(ix)             has not, and without the unanimous consent of all of its
partners, directors or members (including any Independent Director or
Independent Manager), as applicable, will not, with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest, take any Bankruptcy Action;

 



Schedule 4 - 1

 

  

(x)               has maintained and will intend to maintain adequate capital in
light of its contemplated business operations to the extent there is sufficient
cash flow from the Property to do so after the payment of expenses and Debt
Service paid in accordance with the Loan Documents, provided, however, the
foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower;

 

(xi)             has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(xii)           has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns separate from
any other Person;

 

(xiii)         has maintained and will maintain its books, records, resolutions
and agreements as official records separate from any other Person;

 

(xiv)         has not commingled and will not commingle its funds or assets with
those of any other Person;

 

(xv)           has held and will hold its assets in its own name;

 

(xvi)         has conducted and will conduct its business in its name only, and
has not and will not use any trade name,

 

(xvii)       has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person;

 

(xviii)     has paid and will pay its own liabilities, including the salaries of
its own employees, out of its own funds and assets to the extent there is
sufficient cash flow from the Property to do so; provided, however, the
foregoing shall not require any direct of indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower;

 

(xix)         has observed and will observe all partnership, corporate or
limited liability company formalities, as applicable;

 

(xx)           has maintained and will maintain an arm’s–length relationship
with its Affiliates;

 

(xxi)         (a) if such entity owns the Property, has and will have no
indebtedness other than the Permitted Indebtedness, or

 

(b)               if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness other
than unsecured trade payables in the ordinary course of business relating to
acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred, or

 

(c)                if such entity acts as a managing member of a limited
liability company which owns the Property, has and will have no indebtedness
other than unsecured trade payables in the ordinary course of business relating
to acting as a member of the limited liability company which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred;

 



Schedule 4 - 2

 

  

(xxii)       has not and will not assume or guarantee or become obligated for
the debts or obligations of any other Person or hold out its credit or assets as
being available to satisfy the debts or obligations of any other Person except
for the Loan;

 

(xxiii)     has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(xxiv)     has allocated and will allocate fairly and reasonably shared
expenses, including shared office space, and uses separate stationery, invoices
and checks bearing its own name;

 

(xxv)       except in connection with the Loan, has not pledged and will not
pledge its assets for the benefit of any other Person;

 

(xxvi)     has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other Person;

 

(xxvii)   has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxviii) has not made and will not make loans to any Person;

 

(xxix)     has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(xxx)       has not entered into or been a party to, and will not enter into or
be a party to, any transaction, contract or agreement with its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are intrinsically fair and are no less favorable to
it than would be obtained in a comparable arm’s–length transaction with an
unrelated third party;

 

(xxxi)     has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation; and

 

(xxxii)   will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable.

 

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter

 

(i)                 complies with the following clauses of the definition of
Special Purpose Entity above: (i)(A), (ii)(A), (iii), (iv), (ix), (x), (xi) and
(xiii) through (xxxii);

 

(ii)               has maintained and will maintain its accounts, books and
records separate from any other person;

 

(iii)             has and will have an operating agreement which provides that
the business and affairs of Borrower shall be managed by or under the direction
of:

 

(A)              a board of one (1) or more managers designated by the sole
member of the Single Member Bankruptcy Remote LLC (the “Sole Member”); or

 



Schedule 4 - 3

 

  

(B)              Sole Member;

 

(iv)             has and will have an operating agreement which provides that,
as long as any portion of the Debt remains outstanding:

 

(A) upon the occurrence of any event that causes Sole Member to cease to be a
member of Borrower (other than (x) upon an assignment by Sole Member of all of
its limited liability company interest in Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of Borrower
and the Loan Documents, or (y) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), an individual involved in the
management of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as the sole member of Borrower (the “Special Member”)
and shall preserve and continue the existence of Borrower without dissolution;

 

(B) no Special Member may resign or transfer its rights as Special Member unless
(x) a successor Special Member has been admitted to Borrower as a Special
Member, and (y) such successor Special Member has also accepted its appointment
as an Independent Manager; and

 

(C) except as expressly permitted pursuant to the terms of this Agreement, Sole
Member may not resign and no additional member shall be admitted to Borrower;

 

(v)               has and will have an operating agreement which provides that,
as long as any portion of the Debt remains outstanding:

 

(A)              Borrower shall be dissolved, and its affairs shall be would up
only upon the first to occur of the following: (x) the termination of the legal
existence of the last remaining member of Borrower or the occurrence of any
other event which terminates the continued membership of the last remaining
member of Borrower in Borrower unless the business of Borrower is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”) or (y) the entry of a decree of judicial dissolution
under Section 18–802 of the Act;

 

(B)              upon the occurrence of any event that causes the last remaining
member of Borrower to cease to be a member of Borrower or that causes Sole
Member to cease to be a member of Borrower (other than (x) upon an assignment by
Sole Member of all of its limited liability company interest in Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents), to
the fullest extent permitted by law, the personal representative of such member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in
Borrower, agree in writing to continue the existence of Borrower and to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower, effective as of the occurrence of
the event that terminated the continued membership of such member in Borrower;

 

(C)              the bankruptcy of Sole Member or a Special Member shall not
cause such member or Special Member, respectively, to cease to be a member of
Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution;

 

(D)              in the event of dissolution of Borrower, Borrower shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of Borrower in an orderly manner), and the assets of Borrower
shall be applied in the manner, and in the order of priority, set forth in
Section 18–804 of the Act; and

 



Schedule 4 - 4

 

  

(E)               to the fullest extent permitted by law, each of Sole Member
and the Special Members shall irrevocably waive any right or power that they
might have to cause Borrower or any of its assets to be partitioned, to cause
the appointment of a receiver for all or any portion of the assets of Borrower,
to compel any sale of all or any portion of the assets of Borrower pursuant to
any Legal Requirements or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of Borrower.

 

“Bankruptcy Action” means, with respect to any Person, if such Person:

 

(i)                 makes an assignment for the benefit of creditors;

 

(ii)               files a voluntary petition in bankruptcy;

 

(iii)             is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings;

 

(iv)             consents to or files a petition or answer seeking for itself
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation;

 

(v)               files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
bankruptcy or insolvency proceeding;

 

(vi)             seeks, consents to or acquiesces in the appointment of a
trustee, receiver, liquidator, sequestrator, custodian or any similar official
of or for such Person or of all or any substantial part of its properties;

 

(vii)           one hundred twenty (120) days after the commencement of any
proceeding against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed;

 

(viii)         within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety (90) days after the expiration of any
such stay, the appointment is not vacated; or

 

(ix)             takes any action in furtherance of any of the foregoing.

 



Schedule 4 - 5

 

  

Schedule 5

 

(Section 4.11 Exceptions)

 

1.Joint Use of Siding, dated July 9, 1974 between Chemical Specialties Inc.,
Central Vermont Railway Inc. and Borrower, and Siding Agreement, dated July 9,
1974 between Central Vermont Railway, Inc. and Borrower.

 

2.Bronze Maintenance Agreement, dated December 28, 2012 between ThyssenKrupp
Elevator Corporation and Borrower.

 

3.Customer Service Agreement, dated July 12, 2013 between Allied Waste Services
of Massachusetts, LLC and Borrower.

 

4.Electricity Supply Agreement, dated October 16, 2013 between Constellation
NewEnergy, Inc. and Borrower.

 



Schedule 5

